 
Exhibit 10.1
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 
Published CUSIP Number: ____________
 








CREDIT AGREEMENT


Dated as of November 1, 2011


among


NIKE, INC.,
as the Borrower,


BANK OF AMERICA, N.A.,
as Administrative Agent,


CITIBANK, N.A.,
as Syndication Agent,
 
DEUTSCHE BANK SECURITIES INC.,
HSBC BANK USA, N.A.
and
JPMORGAN CHASE BANK, N.A.,
as Co-Documentation Agents,


and


THE OTHER BANKS PARTY HERETO
 
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and
CITIGROUP GLOBAL MARKETS INC.,
as Co-Lead Arrangers and Co-Book Managers





--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
Page
 

ARTICLE I
DEFINITIONS AND OTHER INTERPRETIVE PROVISIONS 
1

 
 
1.1
Defined Terms 
1

 
 
1.2
Other Interpretive Provisions 
15

 
 
1.3
References to Agreements and Laws 
16

 
ARTICLE II
THE FACILITY 
16

 
 
2.1
The Facility 
16

 
 
2.2
Ratable Advances 
16

 
 
2.3
Competitive Bid Advances 
18

 
 
2.4
Fees 
21

 
 
2.5
General Facility Terms 
22

 
 
2.6
Extension of Termination Date 
26

 
 
2.7
Increase in Commitments 
28

 
 
2.8
Defaulting Banks 
29

 
ARTICLE III
TAXES, CHANGE IN CIRCUMSTANCES 
30

 
 
3.1
Taxes 
30

 
 
3.2
Yield Protection 
31

 
 
3.3
Availability of Rate Options 
32

 
 
3.4
Funding Indemnification 
33

 
 
3.5
Regulation D Compensation 
33

 
 
3.6
Bank Statements; Survival of Indemnity 
33

 
 
3.7
Removal of Banks 
34

 
ARTICLE IV
CONDITIONS PRECEDENT 
34

 
 
4.1
Closing 
34

 
 
4.2
Each Advance 
35

 
ARTICLE V
REPRESENTATIONS AND WARRANTIES 
36

 
 
5.1
Corporate Existence 
36

 
 
5.2
Authorization and Validity 
36

 
 
5.3
No Conflict; Government Consent 
36

 
 
5.4
Financial Statements 
36

 
 
5.5
Taxes 
36

 
 
5.6
[Reserved.] 
37

 
 
5.7
Subsidiaries 
 
37

-i-
 
 

--------------------------------------------------------------------------------

 
 
5.8
ERISA 
37

 
 
5.9
Accuracy of Information 
37

 
 
5.10
Regulation U 
37

 
 
5.11
Material Agreements 
37

 
 
5.12
Compliance With Laws 
37

 
 
5.13
Ownership of Properties 
38

 
 
5.14
Post-Retirement Benefits 
38

 
 
5.15
Environmental and Safety and Health Matters 
38

 
ARTICLE VI
COVENANTS 
38

 
 
6.1
Financial Reporting 
38

 
 
6.2
Use of Proceeds 
40

 
 
6.3
Notice of Default 
40

 
 
6.4
Preservation of Existence; Conduct of Business 
40

 
 
6.5
Taxes 
41

 
 
6.6
Insurance 
41

 
 
6.7
Compliance with Laws 
41

 
 
6.8
Maintenance of Properties; Trademarks and Franchises 
41

 
 
6.9
Inspection 
41

 
 
6.10
Dividends 
41

 
 
6.11
Merger 
42

 
 
6.12
Sale of Assets 
42

 
 
6.13
Sale and Leaseback 
42

 
 
6.14
Acquisitions 
42

 
 
6.15
Liens 
42

 
 
6.16
Affiliates 
43

 
 
6.17
Capitalization Ratio 
43

 
 
6.18
Notice of Rating Change 
43

 
ARTICLE VII
DEFAULTS 
44

 
ARTICLE VIII
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES45

 
 
8.1
Acceleration 
45

 
 
8.2
Amendments and Waivers 
46

 
 
-ii-
 
 

--------------------------------------------------------------------------------

 
 
8.3
Preservation of Rights 
47

 
ARTICLE IX
NOTICES 
47

 
 
9.1
Giving Notice 
47

 
 
9.2
Change of Address 
47

 
ARTICLE X
GENERAL PROVISIONS 
48

 
 
10.1
Survival of Representations 
48

 
 
10.2
Governmental Regulation 
48

 
 
10.3
Taxes 
48

 
 
10.4
Headings 
48

 
 
10.5
Entire Agreement 
48

 
 
10.6
Several Obligations 
48

 
 
10.7
Expenses; Indemnification 
48

 
 
10.8
Numbers of Documents 
50

 
 
10.9
Accounting 
50

 
 
10.10
Severability of Provisions 
50

 
 
10.11
Nonliability of Banks 
50

 
 
10.12
Confidentiality 
51

 
 
10.13
CHOICE OF LAW 
51

 
 
10.14
CONSENT TO JURISDICTION 
51

 
 
10.15
WAIVER OF JURY TRIAL 
52

 
 
10.16
OREGON LEGAL NOTICE 
52

 
 
10.17
Counterparts 
52

 
 
10.18
No Advisory or Fiduciary Responsibility 
52

 
 
10.19
USA PATRIOT Act Notice 
53

 
ARTICLE XI
THE ADMINISTRATIVE AGENT 
53

 
 
11.1
Appointment and Authorization of Administrative Agent 
53

 
 
11.2
Delegation of Duties 
53

 
 
11.3
Liability of Administrative Agent 
53

 
 
11.4
Reliance by Administrative Agent. 
54

 
 
11.5
Notice of Default 
54

 
 
11.6
Credit Decision; Disclosure of Information by Administrative Agent 
55

 
 
-iii-
 
 

--------------------------------------------------------------------------------

 
 
11.7
Indemnification of Administrative Agent 
55

 
 
11.8
Administrative Agent in Individual Capacity 
56

 
 
11.9
Successor Administrative Agent 
56

 
 
11.10
Foreign Banks 
56

 
 
11.11
Administrative Agent May File Proofs of Claim 
58

 
 
11.12
Other Agents; Co-Lead Arrangers 
58

 
ARTICLE XII
SETOFF; RATABLE PAYMENTS 
58

 
 
12.1
Setoff 
58

 
 
12.2
Ratable Payments 
59

 
ARTICLE XIII
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS 
59

 
 
13.1
Successors and Assigns 
59

 
-iv-


 
 

--------------------------------------------------------------------------------

 

 
 
 
 
 

 EXHIBITS  
 
EXHIBIT A-1    
EXHIBIT A-2     
EXHIBIT B       
EXHIBIT C                        
EXHIBIT D                        
EXHIBIT E                         
EXHIBIT F                         
EXHIBIT G                        
EXHIBIT H                        
EXHIBIT I                         
 
 
Ratable Note
Competitive Bid Note
Competitive Bid Quote Request
Invitation for Competitive Bid Quotes
Competitive Bid Quotes
Borrower Counsel Opinion
Ratable Borrowing Notice
Notice of Conversion/Continuation
Compliance Certificate
Assignment and Assumption
      
SCHEDULES
 
 
Schedule 1
Schedule 2
Schedule 3
Schedule 4
 
Subsidiaries
Liens
Commitments and Pro Rata Shares
Eurodollar and Domestic Lending Offices
 

 
 
 

 
 
 
 
 

\
-v-
 



 
 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT
 
This Credit Agreement, dated as of November 1, 2011, is among NIKE, INC., the
Banks and BANK OF AMERICA, N.A., as Administrative Agent, CITIBANK, N.A., as
Syndication Agent, and DEUTSCHE BANK SECURITIES INC., HSBC BANK USA, N.A.
and JPMORGAN CHASE BANK, N.A., as Co-Documentation Agents.  The parties hereto
agree as follows:
 
ARTICLE I                      
 
DEFINITIONS AND OTHER INTERPRETIVE PROVISIONS
 
1.1 Defined Terms.  As used in this Agreement, the following terms shall have
the meanings set forth below:
 
“Absolute Rate” means, with respect to an Absolute Rate Loan made by a given
Bank for the relevant Absolute Rate Interest Period, the rate of interest per
annum (rounded to the nearest 1/1000 of 1%) offered by such Bank and accepted by
the Borrower.
 
“Absolute Rate Advance” means a borrowing hereunder consisting of the aggregate
amount of the several Absolute Rate Loans made by some or all of the Banks to
the Borrower at the same time and for the same Interest Period.
 
“Absolute Rate Auction” means a solicitation of Competitive Bid Quotes setting
forth Absolute Rates pursuant to Section 2.3.
 
“Absolute Rate Interest Period” means, with respect to an Absolute Rate Advance,
a period of not less than 7 and not more than 183 days commencing on a Business
Day selected by the Borrower pursuant to this Agreement.  If such Absolute Rate
Interest Period would end on a day which is not a Business Day, such Absolute
Rate Interest Period shall end on the next succeeding Business Day.
 
“Absolute Rate Loan” means a Competitive Bid Loan which bears interest at the
Absolute Rate.
 
“Acquisition” means any material transaction, or any series of related
transactions, consummated after the date of this Agreement, by which the
Borrower or any of the Subsidiaries (i) acquires any going business or all or
substantially all of the assets of any firm, corporation or division thereof,
whether through purchase of assets, merger or otherwise, or (ii) directly or
indirectly acquires (in one transaction or as the most recent transaction in a
series of transactions) at least a majority (in number of votes) of the
securities of a corporation which have ordinary voting power for the election of
directors (other than securities having such power only by reason of the
happening of a contingency).
 
“Additional Bank” has the meaning assigned to that term in Section 2.6.4.
 
 
 

--------------------------------------------------------------------------------

 
 
“Administrative Agent” means Bank of America, in its capacity as administrative
agent for the Banks pursuant to Article XI, and not in its individual capacity
as a Bank, and any successor Administrative Agent appointed pursuant to Article
XI.
 
“Administrative Agent-Related Persons” means the Administrative Agent, together
with its Affiliates (including, in the case of Bank of America, in its capacity
as the Administrative Agent and in the case of Merrill Lynch, Pierce, Fenner &
Smith Incorporated, in its capacity as the Co-Arranger), and the officers,
directors, employees, agents and attorneys-in-fact of such Persons and
Affiliates.
 
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 4, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Banks.
 
“Advance” means a borrowing hereunder consisting of the aggregate amount of the
several Loans made by some or all of the Banks to the Borrower on the same
Borrowing Date, at the same Rate Option (or on the same interest basis in the
case of Competitive Bid Advances) and, where applicable, for the same Interest
Period and includes a Competitive Bid Advance.
 
“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person.  A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the other Person, whether
through the ownership of voting securities, membership interests, by contract,
or otherwise.
 
“Agreement” means this Credit Agreement as amended, modified or supplemented
from time to time.
 
“Agreement Accounting Principles” means generally accepted principles of
accounting as in effect from time to time, applied in a manner consistent,
except as may hereinafter be required by changes in regulations adopted by the
SEC, with that used in preparing the financial statements referred to in Section
5.4.
 
2
 
 
 

--------------------------------------------------------------------------------

 
“Applicable Facility Fee Rate” means, on any date and with respect to each
Commitment whether used or unused, the applicable fee (in basis points) set
forth below based on the Applicable Rating Level on such date (provided,
however, that on the Effective Date the Applicable Rating Level shall be deemed
to be Level III):
 
Applicable Rating Level
Facility Fee Rate (in basis points)
Level I
4.0
Level II
5.5
Level III
6.5
Level IV
8.0
Level V
10.0
Level VI
15.0

 
“Applicable Margin” means, on any date and with respect to each Eurodollar
Ratable Loan, the applicable margin set forth below based on the Applicable
Rating Level on such date (provided, however, that on the Effective Date the
Applicable Rating Level shall be deemed to be Level III):
 
Applicable Rating Level
Applicable Margin (in basis points)
Level I
33.5
Level II
44.5
Level III
56.0
Level IV
67.0
Level V
77.5
Level VI
85.0

 
3

 

 
 

--------------------------------------------------------------------------------

 

 
“Applicable Rating Level” shall mean and be determined by the ratings issued
from time to time by S&P and Moody’s (or S&P or Moody’s, if ratings shall be
available from only one of such Rating Agencies) in respect of the Borrower’s
long-term, senior unsecured, non-credit-enhanced debt in accordance with the
following (provided, however, that on the Effective Date the Applicable Rating
Level shall be deemed to be Level III):
 
Rating Level
S&P
Moody’s
Level I
More favorable than AA-
More favorable than Aa3
Level II
AA-
Aa3
Level III
A+
A1
Level IV
A
A2
Level V
A-
A3
Level VI
Less than A- or not rated
Less than A3 or not rated

 
For purposes of the foregoing, (a) if ratings are available from both S&P and
Moody’s, and the ratings available from such Rating Agencies do not correspond
to the same rating level on the chart above, then (1) if such rating levels
differ by only one level on the chart above, then the Applicable Rating Level
shall correspond to the higher of the two ratings, and (2) if such rating levels
differ by more than one level on the chart above, then the Applicable Rating
Level shall correspond to that rating which is one rating higher than the lower
of the two ratings; (b) if determinative ratings shall change (other than as a
result of a change in the rating system used by any applicable Rating Agency)
such that a change in the Applicable Rating Level would result, such change
shall effect a change in the Applicable Rating Level as of the day on which the
Administrative Agent receives notice of such change in determinative ratings
(such day, a “Change Day”), and any change in the Applicable Margin shall take
effect commencing on such Change Day and ending on the date immediately
preceding the next Change Day; (c) if the rating system of any of the Rating
Agencies shall change prior to the date all Obligations hereunder have been paid
and the Commitments cancelled, the Borrower and the Majority Banks shall
negotiate in good faith to amend the references to specific ratings in this
definition to reflect such changed rating system, and pending such amendment, if
no Applicable Rating Level is otherwise determinable based upon the foregoing,
the most recent Applicable Rating Level in effect shall apply; (d) if the
Borrower shall fail to give notice to the Administrative Agent of any change in
rating by any Rating Agency in respect of the Borrower’s long-term, senior
unsecured debt on the date required by Section 6.18, the Applicable Rating Level
shall be deemed to be Level VI for the period from the date such notice was
required to be delivered to the date such notice is received by the
Administrative Agent; and (e) upon the occurrence of and during the existence of
a Default, the Applicable Rating Level shall be deemed to be Level VI.
 
“Approved Fund” has the meaning assigned to such term in Section 13.1(i).
 
“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit I.
4
 
 

--------------------------------------------------------------------------------

 
“Attorney Costs” means and includes all reasonable and out-of-pocket fees,
expenses and disbursements of any law firm or other external counsel.
 
“Bank of America” means Bank of America, N.A., and its successors.
 
“Bank of America Fee Letter” has the meaning assigned to that term in Section
2.4.1.
 
“Banks” means the financial institutions acting as lenders hereunder, listed on
the signature pages of this Agreement and their respective successors and
assigns.
 
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Base Rate plus 1.00%.  The “prime rate” is
a rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.
 
“Borrower” means NIKE, Inc., an Oregon corporation.
 
“Borrowing Date” means a date on which an Advance is made hereunder.
 
“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Ratable Advances or Eurodollar Bid Rate Advances, a day
other than Saturday or Sunday on which banks are open for business in San
Francisco and New York City and on which dealings in United States dollars are
carried on in the London interbank market, and (ii) for all other purposes, a
day other than Saturday or Sunday on which banks are open for business in San
Francisco and New York City.
 
“Capitalization Ratio” means, with respect to the Borrower and its Subsidiaries
on a consolidated basis, the ratio of (i) Indebtedness to (ii) the sum of (x)
Indebtedness and (y) net worth as determined in accordance with Agreement
Accounting Principles.
 
“Capitalized Lease” of a Person means any lease of property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.
 
“Capitalized Lease Obligations” of a Person means the amount of obligations of
such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.
 
“Co-Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and
Citigroup Global Markets Inc., each in its capacity as a co-lead arranger and a
co-book manager.
 
“Code” means the Internal Revenue Code of 1986.
5
 
 
 

--------------------------------------------------------------------------------

 
“Co-Documentation Agents” means Deutsche Bank Securities Inc., HSBC Bank USA,
N.A. and JPMorgan Chase Bank, N.A., each in its capacity as a co-documentation
agent and not in its individual capacity as a Bank.
 
“Commitment” means for each Bank, the obligation of the Bank to make Loans not
exceeding the amount set forth opposite the Bank’s name in Schedule 3 hereof or
in the Assignment and Assumption pursuant to which such Bank becomes a party
hereto, as applicable, as such amount may be modified from time to time pursuant
to the terms of this Agreement and any Assignment and Assumption (collectively,
the “Commitments”).
 
“Competitive Bid Advance” means a borrowing hereunder prior to the Termination
Date consisting of the aggregate amount of the several Competitive Bid Loans
made by some or all of the Banks to the Borrower at the same time and for the
same Interest Period.
 
“Competitive Bid Borrowing Notice” is defined in Section 2.3.6.
 
“Competitive Bid Loan” means a Eurodollar Bid Rate Loan or an Absolute Rate
Loan, or both, as the case may be.
 
“Competitive Bid Margin” means the margin above or below the applicable
Eurodollar Base Rate offered for a Eurodollar Bid Rate Loan, expressed as a
percentage (rounded to the nearest 1/1000 of 1%) to be added or subtracted from
such Eurodollar Base Rate.
 
“Competitive Bid Note” means a promissory note in substantially the form of
Exhibit A-2 hereto, with appropriate insertions, duly executed and delivered to
the Administrative Agent by the Borrower for the account of a Bank and payable
to the order of such Bank, including any amendment, modification, renewal or
replacement of such promissory note.
 
“Competitive Bid Quote” means a Competitive Bid Quote substantially in the form
of Exhibit D hereto completed and delivered by a Bank to the Administrative
Agent in accordance with Section 2.3.4.
 
“Competitive Bid Quote Request” means a Competitive Bid Quote Request
substantially in the form of Exhibit B hereto completed and delivered by the
Borrower to the Administrative Agent in accordance with Section 2.3.2.
 
“Compliance Certificate” has the meaning assigned such term in Section 6.1(c).
 
“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower or any Subsidiary, are treated as a single
employer under Section 414(b) or 414(c) of the Code (and Sections 414(m) and (o)
of the Code for purposes of provisions relating to Section 412 of the Code).
 
“Conversion/Continuation Date” means any date on which, under Section 2.2.4, the
Borrower (a) converts an Advance bearing interest based on a Rate Option to an
Advance bearing interest based on another Rate Option, or (b) continues an
Advance bearing interest based on the same Rate Option, but with a new Interest
Period.
6
 
 
 

--------------------------------------------------------------------------------

 
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 
“Default” means an event described in Article VII.
 
“Defaulting Bank” means, subject to Section 2.8.1, any Bank that, as determined
by the Administrative Agent, (a) has failed to perform any of its funding
obligations hereunder,  including in respect of its Loans within three Business
Days of the date required to be funded by it hereunder, unless such Bank
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Bank’s determination that one or more conditions precedent
to funding (each of which conditions precedent, together with any applicable
Default, shall be specifically identified in writing) has not been satisfied,
(b) has notified the Borrower, the Administrative Agent or any Bank that it does
not intend to comply with its funding obligations or has made a public statement
to that effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit (unless such writing or public
statement relates to such Bank’s obligation to fund a Loan hereunder and states
that such position is based on such Bank’s determination that a condition
precedent to funding (which condition precedent, together with any applicable
Default, shall be specifically identified in such writing or public statement)
cannot be satisfied), (c) has failed, within three Business Days after request
by the Administrative Agent, to confirm in a manner satisfactory to the
Administrative Agent that it will comply with its funding obligations, or (d)
has, or has a direct or indirect parent company that has, (i) become the subject
of a proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Bank shall not be a Defaulting Bank solely by virtue of (A) the
ownership or acquisition of any equity interest in that Bank or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Bank with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Bank (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Bank, or (B) in the case of a solvent Bank, the
precautionary appointment of an administrator, guardian, custodian or other
similar official by a Governmental Authority under or based on the law of the
country where such Bank is subject to home jurisdiction supervision if
applicable Law requires that such appointment not be publicly disclosed, in any
such case where such action does not result in or provide such Bank with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Bank (or such Governmental Authority) to reject, repudiate, disavow or disaffirm
any contracts or agreements made with such Person.

“Dollars” and “$” mean lawful money of the United States of America.
7
 
 

--------------------------------------------------------------------------------

 
“Effective Date” means the date on which all conditions set forth in Section 4.1
are satisfied or waived by the Administrative Agent and the Banks (or, in the
case of Section 4.1(k), waived by the Person entitled to receive the applicable
payment), provided such date shall not be later than November 4, 2011.
 
“Eligible Assignee” has the meaning assigned to such term in Section 13.1(i).
 
“Environmental Laws” means the Resource Conservation and Recovery Act of 1987,
the Comprehensive Environmental Response, Compensation and Liability Act, any
so-called “Superfund” or “Superlien” law, the Toxic Substances Control Act, and
any other federal, state, local or foreign statute, law, ordinance, code, rule,
regulation, order or decree regulating, relating to, or imposing liability or
standards of conduct concerning, any hazardous materials or other hazardous or
toxic substance, as now or at any time hereafter in effect.
 
“ERISA” means the Employee Retirement Income Security Act of 1974 and any
regulations issued pursuant thereto.
 
“Eurodollar Auction” means a solicitation of Competitive Bid Quotes setting
forth Eurodollar Bid Rates pursuant to Section 2.3.
 
“Eurodollar Base Rate” means (a) for any Interest Period with respect to any
Eurodollar Ratable Advance or a Eurodollar Bid Rate Advance:
 
(i)           the rate per annum equal to the rate determined by the
Administrative Agent to be the offered rate that appears on the page of the
Telerate screen (or any successor thereto) that displays an average British
Bankers Association Interest Settlement Rate for deposits in Dollars (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period, determined as of approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period, or
 
(ii)           if the rate referenced in the preceding clause (i) does not
appear on such page or service or such page or service shall not be available,
the rate per annum equal to the rate determined by the Administrative Agent to
be the offered rate on such other page or other service that displays an average
British Bankers Association Interest Settlement Rate for deposits in Dollars
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period, determined as of approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period, or
 
(iii)           if the rates referenced in the preceding clauses (i) and (ii)
are not available, the rate per annum determined by the Administrative Agent as
the rate of interest at which deposits in Dollars for delivery on the first day
of such Interest Period in same day funds in the approximate amount of the
Eurodollar Ratable Advance or Eurodollar Bid Rate Advance being made (or that
would be made by Bank of America if such Advance were a Eurodollar Ratable
Advance), continued or converted by Bank of America and with a term equivalent
to such Interest Period would be offered by Bank of America’s London Branch to
major banks in the interbank eurodollar market at their request at approximately
4:00 p.m. (London time) two Business Days prior to the first day of such
Interest Period; and
 
8
 
 

--------------------------------------------------------------------------------

 
(b)           for any interest calculation with respect to a Floating Rate Loan
on any date, the rate per annum equal to (i) the average British Bankers
Association Interest Settlement Rate, at approximately 11:00 a.m., London time
determined two London Banking Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day or (ii) if such published rate is not available at such time for any reason,
the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the date of determination in Same Day
Funds in the approximate amount of the Floating Rate Loan being made or
maintained and with a term equal to one month would be offered by Bank of
America’s London Branch to major banks in the interbank eurodollar market at
their request at the date and time of determination.
 
“Eurodollar Bid Rate” means, with respect to a Eurodollar Bid Rate Loan made by
a given Bank for the relevant Eurodollar Interest Period, the sum of (i) the
Eurodollar Base Rate and (ii) the Competitive Bid Margin offered by such Bank
and accepted by the Borrower.
 
“Eurodollar Bid Rate Advance” means a Competitive Bid Advance which bears
interest at a Eurodollar Bid Rate.
 
“Eurodollar Bid Rate Loan” means a Loan which bears interest at the Eurodollar
Bid Rate.
 
“Eurodollar Interest Period” means, with respect to a Eurodollar Ratable Advance
or a Eurodollar Bid Rate Advance, a period of one, two, three or six months
commencing on a Business Day selected by the Borrower pursuant to this
Agreement.  Such Eurodollar Interest Period shall end on (but exclude) the day
which corresponds numerically to such date one, two, three or six months
thereafter; provided, however, that if there is no such numerically
corresponding day in such next, second, third or sixth succeeding month, such
Eurodollar Interest Period shall end on the last Business Day of such next,
second, third or sixth succeeding month.  If a Eurodollar Interest Period would
otherwise end on a day which is not a Business Day, such Eurodollar Interest
Period shall end on the next succeeding Business Day; provided, however, that if
said next succeeding Business Day falls in a new month, such Eurodollar Interest
Period shall end on the immediately preceding Business Day.
 
“Eurodollar Ratable Advance” means an Advance which bears interest at a
Eurodollar Rate requested by the Borrower pursuant to Section 2.2.
 
“Eurodollar Ratable Loan” means a Loan which bears interest at a Eurodollar Rate
requested by the Borrower pursuant to Section 2.2.
 
“Eurodollar Rate” means, with respect to a Eurodollar Ratable Advance for the
relevant Eurodollar Interest Period, the sum of (i) the Eurodollar Base Rate
applicable to that Eurodollar Interest Period plus (ii) the Applicable Margin.
 
“Excluded Taxes” means any U.S. federal withholding Taxes imposed pursuant to
FATCA and, in the case of a foreign Bank (other than an assignee pursuant to a
request by the Borrower under Section 3.7), any withholding tax that is imposed
on amounts payable to such foreign Bank at the time such foreign Bank becomes a
party hereto (or designates a new Lending Office) or is attributable to such
foreign Bank’s failure or inability (other than as a result of a Change in Law)
to comply with Section 11.10 except to the extent that such foreign Bank (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 3.1(a).
 
9
 
 

--------------------------------------------------------------------------------

 
“Existing Credit Agreement” means that certain Credit Agreement dated as of
December 1, 2006, as amended from time to time, among the Borrower, Bank of
America, as administrative agent, and the other financial institutions party
thereto.
 
“Existing Termination Date” has the meaning assigned to that term in Section
2.6.1.
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided, that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
 
“Fee Letters” has the meaning assigned to that term in Section 2.4.1.
 
“Fixed Rate” means the Eurodollar Rate, the Eurodollar Bid Rate or the Absolute
Rate.
 
“Fixed Rate Advance” means an Advance which bears interest at a Fixed Rate.
 
“Fixed Rate Loan” means a Loan which bears interest at a Fixed Rate.
 
“Floating Rate” means, for any day, a rate per annum equal to the Base Rate.
 
“Floating Rate Advance” means an Advance which bears interest at the Floating
Rate.
 
“Floating Rate Loan” means a Loan which bears interest at the Floating Rate.
 
“Fund” has the meaning assigned to that term in Section 13.1(i).
 
“Further Taxes” means any and all present or future taxes, levies, assessments,
imposts, duties, deductions, fees, withholdings or similar charges (including
net income taxes and franchise taxes), and all liabilities with respect thereto,
imposed by any jurisdiction on account of amounts payable or paid pursuant to
Section 3.1.
 
 
10
 
 

--------------------------------------------------------------------------------

 
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, and any
corporation or other entity owned or controlled, through stock or capital
ownership or otherwise, by any of the foregoing.
 
“Indebtedness” of a Person means such Person’s (i) obligations for borrowed
money, (ii) obligations representing the deferred purchase price of property or
services other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade, (iii) obligations,
whether or not assumed, secured by Liens or payable out of the proceeds or
production from property now or hereafter owned or acquired by such Person, (iv)
obligations which are evidenced by notes, acceptances, or other instruments, (v)
Capitalized Lease Obligations, (vi) net liabilities under any Swap Contracts,
and (vii) liability under any arrangement by which such Person assumes,
guarantees, contingently agrees to purchase or provide funds for the payment of,
or otherwise becomes or is contingently liable upon, the obligation or liability
of any other Person, or agrees to maintain the net worth or working capital or
other financial condition of any other Person.
 
“Indemnified Liabilities” has the meaning specified in Section 10.7.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Interest Period” means a Eurodollar Interest Period or an Absolute Rate
Interest Period.
 
“Invitation for Competitive Bid Quotes” means an Invitation for Competitive Bid
Quotes substantially in the form of Exhibit C hereto, completed and delivered by
the Administrative Agent to the Banks in accordance with Section 2.3.3.
 
“IRS” means the Internal Revenue Service of the United States Treasury.
 
“Knight Family” means, collectively, Philip H. Knight, and his wife, children,
parents and siblings, and any trust, corporation or partnership with respect to
his assets established for estate planning purposes.
 
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
 
 
11
 
 

--------------------------------------------------------------------------------

 
“Lending Office” means, as to any Bank, the office or offices of such Bank
described as such on Schedule 4, or such other office or offices as a Bank may
from time to time notify the Borrower and the Administrative Agent.
 
“Lien” means any security interest, mortgage, pledge, lien (statutory or other),
claim, charge, encumbrance, title retention agreement, lessor’s interest under a
Capitalized Lease or analogous instrument, in, of or on any Person’s assets or
properties in favor of any other Person.
 
“Loan” means, with respect to a Bank, such Bank’s portion, if any, of any
Advance.
 
“Loan Anniversary” has the meaning assigned to that term in Section 2.6.1.
 
“Loan Documents” means this Agreement and the Notes.
 
“Majority Banks” means Banks in the aggregate having more than 50% of the
combined Commitments at such time of all Banks or, if the Commitments have been
terminated, Banks in the aggregate holding more than 50% of the aggregate unpaid
principal amount of the outstanding Loans; provided that the Commitment of, and
the portion of the aggregate unpaid principal amount of the outstanding Loans
held or deemed held by, any Defaulting Bank shall be excluded for purposes of
making a determination of Majority Banks.
 
“Material Adverse Effect” means with respect to any matter that such matter (i)
could reasonably be expected to materially and adversely affect the business,
properties, condition (financial or otherwise), or results of operations of the
Borrower and its Subsidiaries taken as a whole, or (ii) has been brought by or
before any court or arbitrator or any governmental body, agency or official, and
draws into question the validity or enforceability of any material provision of
any Loan Document against any obligor party thereto.
 
“Material Subsidiary” means, at any time, any Subsidiary having at such time
either (i) total (gross) revenues for the preceding four fiscal quarter period
in excess of 10% of the Borrower’s consolidated total (gross) revenues for such
period, or (ii) total assets, as of the last day of the preceding fiscal
quarter, having a net book value in excess of 10% of the net book value of the
Borrower’s consolidated total assets on such date, in each case, based upon the
Borrower’s most recent annual or quarterly financial statements delivered to the
Administrative Agent under Section 6.1.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally-recognized rating agency.
 
“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Borrower or any member of the
Controlled Group is a party to which more than one employer makes or is
obligated to make contributions or, during the preceding five plan years, has
made or been obligated to make contributions.
 
“Non-Extending Bank” has the meaning assigned to that term in Section 2.6.2.
 
“Notes” means, collectively, the Competitive Bid Notes and the Ratable Notes;
and “Note” means any one of the Notes.
 
12
 
 

--------------------------------------------------------------------------------

 
“Notice Date” has the meaning assigned to that term in Section 2.6.2.
 
“Notice of Conversion/Continuation” is defined in Section 2.2.4.
 
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all accrued and unpaid fees and all other reimbursements, indemnities
or other obligations of the Borrower to the Banks or to any Bank, the
Administrative Agent or any indemnified party hereunder arising under the Loan
Documents.
 
“Occupational Safety and Health Law” means the Occupational Safety and Health
Act of 1970 and any other Law regulating, relating to or imposing liability or
standards of conduct concerning employee health and/or safety.
 
“Other Taxes” means any present or future stamp, court or documentary taxes or
any other excise or property taxes, charges or similar levies which arise from
any payment made hereunder or from the execution, delivery, performance,
enforcement or registration of, or otherwise with respect to, this Agreement or
any other Loan Documents, excluding, in the case of each Bank and the
Administrative Agent, respectively, taxes imposed on or measured by its net
income by the jurisdiction (or any political subdivision thereof) under the laws
of which such Bank or the Administrative Agent, as the case may be, is organized
or maintains a lending office.
 
“Participant” is defined in Section 13.1(d).
 
“Payment Date” means the last Business Day of each February, May, August and
November.
 
“PBGC” means the Pension Benefit Guaranty Corporation and its successors and
assigns.
 
“Person” means any individual, trustee, corporation, general partnership,
limited partnership, limited liability company, joint stock company, trust,
unincorporated organization, bank, business association, firm, joint venture or
Governmental Authority.
 
“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Borrower or any member of the Controlled Group may have any
liability.
 
“Ratable Advance” means a  borrowing hereunder consisting of the aggregate
amount of the several Ratable Loans made by the Banks to the Borrower at the
same time, at the same Rate Option and for the same Interest Period.
 
“Ratable Borrowing Notice” is defined in Section 2.2.3.
 
“Ratable Loan” means a Loan made by a  Bank to the Borrower pursuant to Section
2.2.1 hereof.
 
“Ratable Note” means a promissory note in substantially the form of Exhibit A-1
hereto, duly executed and delivered to the Administrative Agent by the Borrower
for the account of a Bank and payable to the order of such Bank in the amount of
its Commitment, including any amendment, modification, renewal or replacement of
such promissory note.
 
 
13
 
 

--------------------------------------------------------------------------------

 
“Rate Option” means the Eurodollar Rate or the Floating Rate.
 
“Rating Agency” means S&P and Moody’s.
 
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System from time to time in effect and shall include any successor or
other regulation or official interpretation of said Board of Governors relating
to reserve requirements applicable to member banks of the Federal Reserve
System.
 
“Regulations U and X” means Regulations U and X of the Board of Governors of the
Federal Reserve System from time to time in effect and shall include any
successor or other regulation or official interpretation of said Board of
Governors relating to the extension of credit by banks for the purpose of
purchasing or carrying margin stocks applicable to member banks of the Federal
Reserve System.
 
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.
 
“Reserve Requirement” means, with respect to a Eurodollar Interest Period, the
maximum aggregate reserve requirement (including all basic, supplemental,
marginal and other reserves) which is imposed under Regulation D on eurocurrency
liabilities (as defined in Regulation D).  The Reserve Requirement shall be
adjusted automatically on and as of the effective date of any change in the
applicable reserve requirement.
 
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto that is a nationally-recognized rating
agency.
 
“Single Employer Plan” means a Plan maintained by the Borrower or any member of
the Controlled Group for employees of the Borrower or any member of the
Controlled Group.
 
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
 
“Substantial Portion” is defined in Section 6.12.
 
“Swap Contract” has the meaning assigned to that term in Section 7.11.
 
 
14
 
 

--------------------------------------------------------------------------------

 
“Syndication Agent” means Citibank, N.A. in its capacity as syndication agent
and not in its individual capacity as a Bank.
 
“Taxes” means any and all present or future taxes, levies, assessments, imposts,
duties deductions, fees withholdings or similar charges, and all liabilities
with respect thereto, excluding, in the case of each Bank and the Administrative
Agent, respectively, taxes imposed on or measured by its net income by the
jurisdiction (or any political subdivision thereof) under the laws of which such
Bank or the Administrative Agent, as the case may be, is organized or maintains
a lending office.
 
“Termination Date” means the first to occur of (a) the later of (i) November 1,
2016 and (ii) if maturity is extended pursuant to Section 2.6, such extended
maturity date determined pursuant to such Section, and (b) the date the
Commitments or this Agreement are earlier cancelled or terminated pursuant to
the terms hereof; provided, however, that with respect to any Non-Extending
Bank, “Termination Date” shall mean the first to occur of (x) the later of (i)
November 1, 2016 and (ii) only if such Non-Extending Bank extended the maturity
of its commitments for one year pursuant to Section 2.6, such extended maturity
date determined pursuant to such Section, and (b) the date the Commitments or
this Agreement are earlier cancelled or terminated pursuant to the terms hereof.
 
“Unfriendly Acquisition” means the Acquisition of a corporation, limited
liability company or similar business entity if the Acquisition has not been
approved by the board of directors (or comparable governing body) of such
entity.
 
“Unfunded Liabilities” means, (i) in the case of Single Employer Plans, the
amount (if any) by which the present value of all vested nonforfeitable benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plans, and (ii) in the case of Multiemployer Plans, the withdrawal liability
that would be incurred by the Controlled Group if all members of the Controlled
Group completely withdrew from all Multiemployer Plans.
 
“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.
 
1.2 Other Interpretive Provisions.
 
(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
 
(b) (i)           The words “herein” and “hereunder” and words of similar import
when used in any Loan Document shall refer to such Loan Document as a whole and
not to any particular provision thereof.
 
(ii) Unless otherwise specified herein, Article, Section, Exhibit and Schedule
references are to this Agreement.
 
(iii) The term “including” is by way of example and not limitation.
 
15
 
 

--------------------------------------------------------------------------------

 
(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced.
 
(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
 
1.3 References to Agreements and Laws.  Unless otherwise expressly provided
herein, (a) references to agreements (including the Loan Documents) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements, extensions, supplements and other modifications thereto, but only
to the extent that such amendments, restatements, extensions, supplements and
other modifications are not prohibited by any Loan Document; and (b) references
to any Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing, reforming or interpreting such Law.
 
ARTICLE II
THE FACILITY
 
2.1 The Facility.
 
From the Effective Date until the Termination Date, each Bank severally agrees
to make Ratable Loans to the Borrower from time to time in amounts not to exceed
in the aggregate at any one time outstanding, the amount of its Commitment.
 
(i) Each Bank may, in its sole discretion and not subject to the amount of its
Commitment, make bids to make Competitive Bid Loans to the Borrower in
accordance with Section 2.3.
 
(ii) In no event may the aggregate principal amount of all outstanding Advances
(including both the Ratable Advances and the Competitive Bid Advances) exceed
the Commitments.
 
(iii) Subject to the terms of this Agreement, the Borrower may borrow, repay and
re-borrow within the limits of each Bank’s Commitment at any time prior to the
Termination Date.
 
2.2 Ratable Advances.
 
2.2.1 General.  Each Ratable Advance hereunder shall consist of borrowings made
from the several Banks ratably in proportion to the amounts of their respective
Commitments.  For so long as any Competitive Bid Advances are outstanding, the
aggregate outstanding amount of Competitive Bid Advances shall reduce each
Bank’s Commitment ratably in the proportion such Bank’s Commitment bears to the
Commitments regardless of which Bank or Banks make such Competitive Bid
Advances.  No Bank shall be obligated to make a Loan hereunder if the aggregate
principal amount of such Bank’s Ratable Loans outstanding would exceed its
Commitment.   Upon the request of any Bank made through the Administrative
Agent, the Borrower shall execute and deliver to such Bank (through the
Administrative Agent) a Ratable Note, which shall evidence such Bank’s Ratable
Advances.
 
16
 
 

--------------------------------------------------------------------------------

 
2.2.2 Ratable Advance Rate Options.  The Ratable Advances may be Floating Rate
Advances or Eurodollar Ratable Advances, or a combination thereof, selected by
the Borrower in accordance with Section 2.2.3, and as converted or continued in
accordance with Section 2.2.4; provided, that no Advance may mature after the
Termination Date.
 
2.2.3 Method of Selecting Rate Options and Interest Periods for Ratable
Advances.  The Borrower shall select the Rate Option and, if applicable,
Interest Period applicable to each Ratable Advance from time to time.  The
Borrower shall give the Administrative Agent irrevocable notice in the form
attached hereto as Exhibit F (a “Ratable Borrowing Notice”) not later than 8:00
a.m. (San Francisco time) (a) on the Business Day of the Borrowing Date of each
Floating Rate Advance, and (b) three Business Days before the Borrowing Date for
each Eurodollar Ratable Advance.  Notwithstanding the foregoing, a Ratable
Borrowing Notice for a Floating Rate Advance may be given not later than 15
minutes after the time which the Borrower is required to reject one or more bids
offered in connection with an Absolute Rate Auction pursuant to Section 2.3.6
and a Ratable Borrowing Notice for a Eurodollar Ratable Advance may be given not
later than 15 minutes after the time the Borrower is required to reject one or
more bids offered in connection with a Eurodollar Auction pursuant to Section
2.3.6.  A Ratable Borrowing Notice shall specify:
 
(a) the Borrowing Date, which shall be a Business Day, of such Ratable Advance;
 
(b) the aggregate amount of such Ratable Advance;
 
(c) the Rate Option selected for such Ratable Advance; and
 
(d) in the case of each Fixed Rate Advance, the Interest Period applicable
thereto (which may not end after the Termination Date).  If the Borrower fails
to specify an Interest Period in a Ratable Borrowing Notice, then the Borrower
shall be deemed to have specified an Interest Period of one month.
 
2.2.4 Conversion and Continuation Elections.
 
(a) The Borrower may, upon irrevocable written notice to the Administrative
Agent in accordance with Section 2.2.4(b):  (i) elect, as of any Business Day,
in the case of a Floating Rate Advance, or as of the last day of the applicable
Interest Period, in the case of a Eurodollar Ratable Advance, to convert such
Advance into an Advance bearing interest based on another Rate Option; or (ii)
elect, as of the last day of the applicable Interest Period, to continue a
Eurodollar Ratable Advance or Floating Rate Advance having an Interest Period
expiring on such day; except, that during the existence of a Default or
Unmatured Default, the Borrower may not elect to have any Advance converted into
or continued as a Eurodollar Ratable Advance unless the Majority Banks consent
thereto.  All conversions and continuations of Advances shall be made ratably
according to the respective outstanding principal amounts of the Loans with
respect to which the notice was given held by each Bank.
 
17
 
 

--------------------------------------------------------------------------------

 
(b) The Borrower shall deliver a notice of conversion/continuation in the form
attached hereto as Exhibit G (a “Notice of Conversion/Continuation”) to be
received by the Administrative Agent not later than 8:00 a.m. (San Francisco
time) (i) on the Business Day preceding the Conversion/Continuation Date if the
Advance is to be converted into or continued as a Floating Rate Advance, and
(ii) three Business Days before the Conversion/Continuation Date if the Advance
is to be converted into or continued as a Eurodollar Ratable Advance;
specifying:
 
(i) the Conversion/Continuation Date, which shall be a Business Day, of such
Ratable Advance;
 
(ii) the aggregate amount of such Ratable Advance to be converted or continued;
 
(iii) the Rate Option for such Ratable Advance resulting from the conversion or
continuation; and
 
(iv) in the case of each Fixed Rate Advance, the Interest Period applicable
thereto (which may not end after the Termination Date).
 
(c) If upon the expiration of any Interest Period applicable to a Eurodollar
Ratable Advance, the Borrower has failed to select timely a new Interest Period
to be applicable to such Advance, or if any Default or Unmatured Default then
exists, the Borrower shall be deemed to have elected to convert such Advance
into a Floating Rate Advance effective as of the expiration date of such
Interest Period.
 
2.3 Competitive Bid Advances.
 
2.3.1 Competitive Bid Option.  In addition to Ratable Advances pursuant to
Section 2.2, but subject to the terms and conditions of this Agreement
(including any limitations as to the maximum aggregate principal amount of all
outstanding Advances), the Borrower may, as set forth in this Section 2.3,
request the Banks, prior to the Termination Date, to make offers to make
Competitive Bid Advances to the Borrower.  Each Bank may, but shall have no
obligation to, make such offers and the Borrower may, but shall have no
obligation to, accept any such offers in the manner set forth in this Section
2.3.  Upon the request of any Bank made through the Administrative Agent, the
Borrower shall execute and deliver to such Bank (through the Administrative
Agent) a Competitive Bid Note, which shall evidence such Bank’s Competitive Bid
Advances.
 
2.3.2 Competitive Bid Quote Request.  When the Borrower wishes to request offers
to make Competitive Bid Loans under this Section 2.3, it shall transmit to the
Administrative Agent by telecopy a Competitive Bid Quote Request substantially
in the form of Exhibit B hereto so as to be received no later than (i) 8:00 a.m.
(San Francisco time) at least four Business Days prior to the Borrowing Date
proposed therein, in the case of a Eurodollar Auction, or (ii) 8:00 a.m. (San
Francisco time) at least one Business Day prior to the Borrowing Date proposed
therein, in the case of an Absolute Rate Auction specifying:
 
18
 
 

--------------------------------------------------------------------------------

 
(a) the proposed Borrowing Date, which shall be a Business Day, for the proposed
Competitive Bid Advance;
 
(b) the aggregate principal amount of such Competitive Bid Advance;
 
(c) whether the Competitive Bid Quotes requested are to set forth a Eurodollar
Bid Rate or an Absolute Rate, or both; and
 
(d) the Interest Period applicable thereto (which may not end after the
Termination Date).
 
The Borrower may request offers to make Competitive Bid Loans for more than one
Interest Period in a single Competitive Bid Quote Request.  No Competitive Bid
Quote Request shall be given within 5 Business Days (or, in either case upon
reasonable prior notice to the Banks, such other number of days as the Borrower
and the Administrative Agent may agree) of any other Competitive Bid Quote
Request.  Each Competitive Bid Quote Request shall be in Dollars in a minimum
amount of $5,000,000 (and in integral multiples of $1,000,000 in excess
thereof).  A Competitive Bid Quote Request that does not conform substantially
to the format of Exhibit B hereto shall be rejected, and the Administrative
Agent shall promptly notify the Borrower of such rejection by telecopy.
 
2.3.3 Invitation for Competitive Bid Quotes.  Promptly and in any event before
the close of business on the same Business Day of receipt of a Competitive Bid
Quote Request that is not rejected pursuant to Section 2.3.2, the Administrative
Agent shall send to each of the Banks by telecopy an Invitation for Competitive
Bid Quotes substantially in the form of Exhibit C hereto, which shall constitute
an invitation by the Borrower to each Bank to submit Competitive Bid Quotes
offering to make the Competitive Bid Loans to which such Competitive Bid Quote
Request relates in accordance with this Section 2.3.
 
2.3.4 Submission and Contents of Competitive Bid Quotes.
 
(a) Each Bank may, in its sole discretion, submit a Competitive Bid Quote
containing an offer or offers to make Competitive Bid Loans in response to any
Invitation for Competitive Bid Quotes.  Each Competitive Bid Quote must comply
with the requirements of this Section 2.3.4 and must be submitted to the
Administrative Agent by telecopy at the Administrative Agent’s Office not later
than (a) 9:00 a.m. (San Francisco time) at least three Business Days prior to
the proposed Borrowing Date, in the case of a Eurodollar Auction or (b) 9:00
a.m. (San Francisco time) on the proposed Borrowing Date, in the case of an
Absolute Rate Auction (or, in either case upon reasonable prior notice to the
Banks, such other time and date as the Borrower and the Administrative Agent may
agree); provided, that Competitive Bid Quotes submitted by Bank of America may
only be submitted if Bank of America notifies the Borrower of the terms of the
offer or offers contained therein not later than 15 minutes prior to the latest
time at which the relevant Competitive Bid Quotes must be submitted by the other
Banks.  Subject to Articles IV and VIII, any Competitive Bid Quote so made shall
be irrevocable except with the written consent of the Administrative Agent given
on the instructions of the Borrower.
 
(b) Each Competitive Bid Quote shall be in substantially the form of Exhibit D
hereto and shall in any case specify:
 
19
 
 

--------------------------------------------------------------------------------

 
(i) the proposed Borrowing Date, which shall be the same as that set forth in
the applicable Invitation for Competitive Bid Quotes,
 
(ii) the principal amount of the Competitive Bid Loan for which each such offer
is being made, which principal amount may be greater than, less than or equal to
the Commitment, of the quoting Bank, (2) must be at least $5,000,000 and an
integral multiple of $1,000,000, and (3) may not exceed the principal amount of
Competitive Bid Loans for which offers were requested,
 
(iii) in the case of a Eurodollar Auction, the Competitive Bid Margin offered
for each such Competitive Bid Loan,
 
(iv) the minimum or maximum amount, if any, of the Competitive Bid Loan which
may be accepted by the Borrower,
 
(v) in the case of an Absolute Rate Auction, the Absolute Rate offered for each
such Competitive Bid Loan, and
 
(vi) the identity of the quoting Bank.
 
(c) The Administrative Agent shall reject any Competitive Bid Quote that:
 
(i) is not substantially in the form of Exhibit D hereto or does not specify all
of the information required by Section 2.3.4(b);
 
(ii) contains qualifying, conditional or similar language, other than any such
language contained in Exhibit D hereto;
 
(iii) proposes terms other than or in addition to those set forth in the
applicable Invitation for Competitive Bid Quotes; or
 
(iv) arrives after the time set forth in Section 2.3.4(a).
 
If any Competitive Bid Quote shall be rejected pursuant to this Section
2.3.4(c), then the Administrative Agent shall notify the relevant Bank of such
rejection as soon as practical.
 
2.3.5 Notice to Borrower.  The Administrative Agent shall promptly notify the
Borrower of the terms (i) of any Competitive Bid Quote submitted by a Bank that
is in accordance with Section 2.3.4, and (ii) of any Competitive Bid Quote that
is in accordance with Section 2.3.4 and amends, modifies or is otherwise
inconsistent with a previous Competitive Bid Quote submitted by such Bank with
respect to the same Competitive Bid Quote Request.  Any such subsequent
Competitive Bid Quote shall be disregarded by the Administrative Agent unless
such subsequent Competitive Bid Quote specifically states that it is submitted
solely to correct a manifest error in such former Competitive Bid Quote.  The
Administrative Agent’s notice to the Borrower shall specify the aggregate
principal amount of Competitive Bid Loans for which offers have been received
for each Interest Period specified in the related Competitive Bid Quote Request
and the respective principal amounts and Eurodollar Bid Rates or Absolute Rates,
as the case may be, so offered.
 
20
 
 

--------------------------------------------------------------------------------

 
2.3.6 Acceptance and Notice by Borrower.  Not later than (i) 10:00 a.m. (San
Francisco time) at least three Business Days prior to the proposed Borrowing
Date, in the case of a Eurodollar Auction, or (ii) 10:00 a.m. (San Francisco
time) on the proposed Borrowing Date, in the case of an Absolute Rate Auction
(or, in either case upon reasonable prior notice to the Banks, such other time
and date as the Borrower and the Administrative Agent may agree), the Borrower
shall notify the Administrative Agent of its acceptance or rejection of the
offers so notified to it pursuant to Section 2.3.5; provided, however, that the
failure by the Borrower to give such notice to the Administrative Agent shall be
deemed to be a rejection of all such offers.  In the case of acceptance, such
notice (a “Competitive Bid Borrowing Notice”) shall specify the aggregate
principal amount of offers for each Interest Period that are accepted.  The
Borrower may accept any Competitive Bid Quote in whole or in part (subject to
the terms of Section 2.3.4(b)(iv)); provided, that:
 
(a) the aggregate principal amount of each Competitive Bid Advance may not
exceed the applicable amount set forth in the related Competitive Bid Quote
Request;
 
(b) acceptance of offers may only be made on the basis of ascending Eurodollar
Bid Rates or Absolute Rates, as the case may be; and
 
(c) the Borrower may not accept any offer that is described in Section 2.3.4(c)
or that otherwise fails to comply with the requirements of this Agreement for
the purpose of obtaining a Competitive Bid Loan under this Agreement.
 
2.3.7 Allocation by Administrative Agent.  If offers are made by two or more
Banks with the same Eurodollar Bid Rates or Absolute Rates, as the case may be,
for a greater aggregate principal amount than the amount in respect of which
offers are accepted for the related Interest Period, the principal amount of
Competitive Bid Loans in respect of which such offers are accepted shall be
allocated by the Administrative Agent among such Banks as nearly as possible (in
such multiples, not less than $1,000,000, as the Administrative Agent may deem
appropriate) in proportion to the aggregate principal amount of such offers;
provided, however, that no Bank shall be allocated a portion of any Competitive
Bid Advance which is less than the minimum amount which such Bank has indicated
that it is willing to accept.  Allocations by the Administrative Agent of the
amounts of Competitive Bid Loans shall be conclusive in the absence of manifest
error.  The Administrative Agent shall promptly, but in any event on the same
Business Day, notify each Bank of its receipt of a Competitive Bid Borrowing
Notice and the aggregate principal amount of such Competitive Bid Advance
allocated to each participating Bank.
 
2.4 Fees.
 
2.4.1 Arrangement, Structuring and Agency Fees.  The Borrower shall pay such
arrangement, structuring and agency fees to Merrill Lynch, Pierce, Fenner &
Smith Incorporated and the Administrative Agent in the amounts and at the times
specified in the letter agreement, dated October 5, 2011, among the Borrower,
Bank of America and Merrill Lynch, Pierce, Fenner & Smith Incorporated (the
“Bank of America Fee Letter”), and to Citigroup Global Markets Inc. in the
amounts and at the times specified in the letter agreement, dated October 5,
2011, between the Borrower and Citigroup Global Markets Inc. (together with the
Bank of America Fee Letter, collectively, the “Fee Letters”).  Except as set
forth in the Bank of America Fee Letter, such fees shall be fully earned when
paid and shall be nonrefundable for any reason whatsoever.
 
21
 
 

--------------------------------------------------------------------------------

 
2.4.2 Administration Fee.  The Borrower hereby agrees to pay to the
Administrative Agent an administration fee for Competitive Bid Quote Requests in
such amounts as are from time to time agreed upon by the Borrower and the
Administrative Agent.
 
2.4.3 Facility Fee.
 
(a) Facility Fee.  The Borrower shall pay to the Administrative Agent for the
account of each Bank in accordance with its pro rata share of the Commitments, a
facility fee equal to the Applicable Facility Fee Rate times the actual daily
amount of the Commitments, regardless of usage (without giving effect to any
reduction in Commitments due to outstanding Competitive Bid Loans), subject to
adjustment as provided in Section 2.8.  The facility fee shall accrue at all
times from the Effective Date until the Termination Date and shall be due and
payable quarterly in arrears on each Payment Date, commencing with the first
Payment Date to occur after the Effective Date, and on the Termination Date.
 
(b) Calculation of Facility Fee.  The facility fee shall be calculated quarterly
in arrears, and if there is any change in the Applicable Facility Fee Rate
during any quarter, the actual daily amount shall be computed and multiplied by
the Applicable Facility Fee Rate separately for each period during such quarter
that such Applicable Facility Fee Rate was in effect.  The facility fee shall
accrue at all times, including at any time during which one or more of the
conditions in Article IV is not met.
 
2.4.4 Banks’ Participation Fee.  On the Effective Date, the Borrower shall pay
to Merrill Lynch, Pierce, Fenner & Smith Incorporated, for the account of the
Banks in accordance with their respective pro rata shares, a participation fee
in an amount set forth in the Bank of America Fee Letter.  Such participation
fees are for the credit facility committed to by the Banks under this Agreement
and are fully earned on the date paid.  The participation fee paid to each Bank
is solely for its own account and is nonrefundable for any reason whatsoever.
 
2.4.5 Computation of Fees.  Computation of all fees shall be calculated on the
basis of a year of 360 days and the actual number of days elapsed, which results
in a higher yield to the payee thereof than a method based on a year of 365 or
366 days.
 
2.5 General Facility Terms.
 
2.5.1 Method of Borrowing.  Not later than 11:00 a.m. (San Francisco time) on
each Borrowing Date, each Bank shall make available its Loan or Loans in funds
immediately available to the Administrative Agent at the Administrative Agent’s
Office.  Unless otherwise instructed by the Borrower, the Administrative Agent
shall deposit the funds so received from the Banks in the Borrower’s account at
Bank of America’s main office in San Francisco.
 
2.5.2 Minimum Amount of Each Advance.  Each Ratable Advance, and each conversion
and continuation with respect to a Ratable Advance, shall be in the minimum
amount of $10,000,000 (and in integral multiples of $1,000,000 if in excess
thereof); provided, however, that any Floating Rate Advance may be in the
aggregate amount of the unused Commitments.
 
22
 
 

--------------------------------------------------------------------------------

 
2.5.3 Repayment.  Except for optional payments pursuant to Section 2.5.4, (a)
each Competitive Bid Advance shall be paid in full by the Borrower on the last
day of the Interest Period applicable thereto, and (b) each Ratable Advance
shall be paid in full by the Borrower on the last day of the Interest Period
applicable thereto, unless such Ratable Advance is converted or continued in
accordance with Section 2.2.4; but in any event all Advances shall be paid in
full on the Termination Date.
 
2.5.4 Optional Principal Payments.  The Borrower may, upon notice to the
Administrative Agent, from time to time pay all outstanding Ratable Advances,
or, in a minimum aggregate amount of $10,000,000 (and in multiples of $1,000,000
if in excess thereof), any portion of the outstanding Ratable Advances;
provided, that such notice must be received by the Administrative Agent not
later than 11:00 a.m. (San Francisco time) (i) three Business Days’ prior to any
date of prepayment with respect to Eurodollar Ratable Advances and (ii) on the
date of prepayment with respect to Floating Rate Advances.  All such payments
shall be made in immediately available funds to the Administrative Agent at the
Administrative Agent’s Office by 11:00 a.m. (San Francisco time) on the date of
payment.  A Competitive Bid Advance may not be prepaid prior to the last day of
its applicable Interest Period without the prior consent of the Bank which
originally made such Loan, which consent may be given or withheld at the Bank’s
sole and absolute discretion.  Any prepayment of a Fixed Rate Advance prior to
the end of an applicable Interest Period shall be subject to the indemnification
provided in Section 3.4.
 
2.5.5 Interest Periods.  Subject to the provisions of Section 2.5.6, each
Advance shall bear interest (i) with respect to any Floating Rate Advance, on
the outstanding principal amount from the applicable Borrowing Date until
payment in full, and (ii) with respect to any other Advance, from the first day
of the Interest Period applicable thereto to the earlier of (a) the last day of
such Interest Period, or (b) the date of any earlier prepayment as permitted by
Section 2.5.4, at the interest rate determined as applicable to such Advance,
subject to the Borrower’s right to convert or continue Ratable Advances pursuant
to Section 2.2.4.  The Borrower shall not request a Fixed Rate Advance if, after
giving effect to the requested Fixed Rate Advance, more than 20 separate Fixed
Rate Advances would be outstanding.
 
2.5.6 Rate after Maturity.
 
(a) Except as provided in the next sentence, any Advance not paid at maturity,
whether by acceleration or otherwise, shall bear interest until paid in full at
a rate per annum equal to the Base Rate plus the Applicable Rate, if any,
applicable to Floating Rate Loans plus 2% per annum to the fullest extent
permitted by applicable Laws.  In the case of a Eurodollar Ratable Advance or
Eurodollar Bid Rate Advance not paid at maturity, whether by acceleration or
otherwise, such Advance shall bear interest at a rate per annum equal to the
interest rate (including any Applicable Rate) otherwise applicable to such
Advance plus 2% per annum to the fullest extent permitted by applicable Laws.
 
(b) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Majority Banks, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the Base
Rate plus the Applicable Rate, if any, applicable to Floating Rate Loans plus 2%
per annum to the fullest extent permitted by applicable Laws.
 
23
 
 

--------------------------------------------------------------------------------

 
(c) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.
 
2.5.7 Interest Payment Dates; Interest Basis.  Interest accrued on each (i)
Floating Rate Advance shall be payable on each Payment Date and (ii) other
Advance shall be payable on the last day of its applicable Interest Period, and
on any date on which such Advance is prepaid, whether due to acceleration or
otherwise.  Interest accrued on each Fixed Rate Advance having an Interest
Period longer than three months shall also be payable on the last day of each
three-month interval during such Interest Period.  Interest on all Floating Rate
Advances (including Floating Rate Advances determined by reference to the
Eurodollar Base Rate) calculated on the basis of the Base Rate shall be
calculated on the basis of a year of 365 or 366 days, as the case may be, and
the actual number of days elapsed.  Interest on all other Advances shall be
calculated for the actual number of days elapsed on the basis of a year of 360
days and the actual number of days elapsed, which results in a higher yield to
the payee thereof than a method based on a year of 365 or 366 days.  Interest
shall be payable for the day an Advance is made but not for the day of any
payment on the amount paid if payment is received prior to 11:00 a.m. (San
Francisco time) at the place of payment.  If any payment of principal or
interest on an Advance shall become due on a day which is not a Business Day,
such payment shall be made on the next succeeding Business Day and, in the case
of a principal payment, such extension of time shall be included in computing
interest in connection with such payment.
 
2.5.8 Method of Payment.  All payments to be made by the Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff, without prejudice to Borrower’s right to later assert any counterclaim,
defense, recoupment or setoff.  Except as specifically provided in this
Agreement and in the following sentence, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Banks to which such payment is owed, at the Administrative Agent’s Office in
Dollars and in immediately available funds not later than 11:00 a.m. (San
Francisco time) on the date when due and shall be applied (i) first, ratably
among the Banks with respect to any principal and interest due in connection
with Ratable Advances, (ii) second, after all amounts described in clause (i)
have been satisfied, ratably among those Banks for whom any payment of principal
and interest is due in connection with any Competitive Bid Advances, and (iii)
third, after all amounts described in clauses (i) and (ii) have been satisfied,
ratably to any other Obligations then due to the Banks.  If such payment is
received by the Administrative Agent by 11:00 a.m. (San Francisco time) such
delivery to the Banks shall be made on the same day and if received thereafter
shall be made on the next succeeding Business Day.   The Administrative Agent is
hereby authorized to charge the account of the Borrower held at Bank of America
for each payment of principal, interest and fees owing by the Borrower as it
becomes due hereunder.
 
2.5.9 Notes; Telephonic Notices; Designation of Borrower.  Each Bank is hereby
authorized to record on the schedule attached to each of its Notes, or otherwise
record in accordance with its usual practice, the date and amount of each of its
Loans of the type evidenced by such Note; provided, however, that any failure to
so record shall not affect the Borrower’s Obligations under this Agreement or
any Note.  The Borrower hereby authorizes the Banks and the Administrative Agent
to extend, continue and convert Advances, effect Rate Option selections and
submit Competitive Bid Quotes based on telephonic notices made by any person or
persons the Administrative Agent or any Bank in good faith believes to be an
authorized officer or an officer, employee or agent of the Borrower designated
by an authorized officer.  The Borrower agrees to deliver promptly to the
Administrative Agent a written or telecopy confirmation of each telephonic
notice signed by an authorized officer.  If the written or telecopy confirmation
differs in any material respect from the action taken by the Administrative
Agent and the Banks, the records of the Administrative Agent and the Banks shall
govern absent manifest error.
 
24
 
 

--------------------------------------------------------------------------------

 
2.5.10 Notification of Advances, Interest Rates and Prepayments.  The
Administrative Agent will notify each Bank of the contents of each Ratable
Borrowing Notice, Notice of Conversion/Continuation (or automatic conversion
pursuant to Section 2.2.4(c)), and payment notice received by it hereunder
promptly and in any event (provided such items were timely received by the
Administrative Agent from the Borrower) before the close of business on the same
Business Day of receipt thereof (or, in the case of borrowing notices with
respect to Floating Rate Advances, within one hour of receipt thereof).  The
Administrative Agent will notify each Bank of the interest rate applicable to
each Fixed Rate Advance promptly upon determination of such interest rate and
will give each Bank prompt notice of each change in the Base Rate in respect of
any outstanding Floating Rate Advance.
 
2.5.11 Non-Receipt of Funds by the Administrative Agent.  Unless the Borrower or
any Bank has notified the Administrative Agent, prior to the date any payment is
required to be made by it to the Administrative Agent hereunder, that the
Borrower or such Bank, as the case may be, will not make such payment, the
Administrative Agent may assume that the Borrower or such Bank, as the case may
be, has timely made such payment and may (but shall not be so required to), in
reliance thereon, make available a corresponding amount to the Person entitled
thereto.  If and to the extent that such payment was not in fact made to the
Administrative Agent in immediately available funds, then:
 
(i) if the Borrower failed to make such payment, each Bank shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Bank in immediately available funds, together
with interest thereon in respect of each day from and including the date such
amount was made available by the Administrative Agent to such Bank to the date
such amount is repaid to the Administrative Agent in immediately available funds
at the interest rate applicable to Floating Rate Loans; and
 
(ii) if any Bank failed to make such payment, such Bank shall forthwith on
demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrower to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the greater of the Federal Funds Rate and
a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Administrative Agent in connection with
the foregoing. If such Bank pays such amount to the Administrative Agent, then
such amount shall constitute such Bank’s Ratable Loan or Competitive Bid Loan,
as the case may be, included in the applicable Advance.  If such Bank does not
pay such amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent may make a demand therefor upon the Borrower, and the
Borrower shall pay such amount to the Administrative Agent, together with
interest thereon for the Compensation Period at a rate per annum equal to the
rate of interest applicable to the applicable Advance.  Nothing herein shall be
deemed to relieve any Bank from its obligation to fulfill its Commitment or to
prejudice any rights which the Administrative Agent or the Borrower may have
against any Bank as a result of any default by such Bank hereunder.
 
25
 
 

--------------------------------------------------------------------------------

 
A notice of the Administrative Agent to any Bank or the Borrower with respect to
any amount owing under this Section 2.5.11 shall be conclusive, absent manifest
error.
 
2.5.12 Cancellation.  The Borrower may, at any time after the Effective Date,
upon not less than five Business Days’ prior written notice to the
Administrative Agent, terminate or permanently reduce the Commitments in whole,
or in a minimum aggregate amount of $10,000,000 (and in integral multiples of
$1,000,000 in excess thereof); unless, after giving effect thereto and to any
prepayments of Loans made on the effective date thereof, the then-outstanding
principal amount of the Loans would exceed the amount of the combined
Commitments then in effect.  All accrued commitment fees to, but not including,
the effective date of any reduction or termination of Commitments shall be paid
on the effective date of such reduction or termination.  Once the Commitments
are reduced in accordance with this Section, they may not be increased.
 
2.5.13 Lending Offices.  Each Bank may from time to time, by written or telecopy
notice to the Administrative Agent and the Borrower, change its Lending Office
and for whose account Loan payments are to be made.
 
2.6 Extension of Termination Date.
 
2.6.1 Requests for Extension.  The Borrower may, by notice to the Administrative
Agent (who shall promptly notify the Banks) not later than 45 days prior to each
of the second anniversary hereof and the third anniversary hereof (each, a “Loan
Anniversary”), request that each Bank extend such Bank’s Termination Date for an
additional one year from the Termination Date then in effect hereunder (the
“Existing Termination Date”); provided, that in no event shall the Termination
Date be extended beyond November 1, 2018.
 
2.6.2 Bank Elections to Extend.  Each Bank, acting in its sole and individual
discretion, shall, by notice to the Administrative Agent given not later than
the date (the “Notice Date”) that is 10 Business Days after receipt of notice
from the Administrative Agent of the Borrower’s request for an extension advise
the Administrative Agent whether or not such Bank agrees to such extension and
each Bank that determines not to so extend its Termination Date (a
“Non-Extending Bank”) shall notify the Administrative Agent of such fact
promptly after such determination (but in any event no later than the Notice
Date) and any Bank that does not so advise the Administrative Agent on or before
the Notice Date shall be deemed to be a Non-Extending Bank.  The election of any
Bank to agree to such extension shall not obligate any other Bank to so agree.
 
26
 
 

--------------------------------------------------------------------------------

 
2.6.3 Notification by Administrative Agent.  The Administrative Agent shall
notify the Borrower of each Bank’s determination under this Section no later
than the date 30 days prior to the applicable Loan Anniversary (or, if such date
is not a Business Day, on the next preceding Business Day).
 
2.6.4 Additional Banks.  If (and only if) the Majority Banks have agreed to
extend their Termination Date, the Borrower shall have the right on or before
the Existing Termination Date to replace each Non-Extending Bank with, and add
as “Banks” under this Agreement in place thereof, one or more Eligible Assignees
(each, an “Additional Bank”) as provided in Section 3.7, each of which
Additional Banks shall have entered into an Assignment and Assumption pursuant
to which such Additional Bank shall, effective as of the Existing Termination
Date, undertake a Commitment (and, if any such Additional Bank is already a
Bank, its Commitment shall be in addition to such Bank’s Commitment hereunder on
such date).
 
2.6.5 Minimum Extension Requirement.  If (and only if) the Majority Banks have
agreed so to extend their Termination Date immediately prior to the applicable
Loan Anniversary, then, the Termination Date of each Extending Bank and of each
Additional Bank shall be extended to the date falling one year after the
Existing Termination Date (except that, if such date is not a Business Day, such
Termination Date as so extended shall be the next preceding Business Day) and,
as of the Existing Termination Date, each Additional Bank shall become a “Bank”
for all purposes of this Agreement.
 
2.6.6 Conditions to Effectiveness of Extensions.  Notwithstanding the foregoing,
the extension of the Termination Date pursuant to this Section shall not be
effective with respect to any Bank unless:
 
(i) no Unmatured Default or Default shall have occurred and be continuing on the
date of such extension and after giving effect thereto;
 
(ii) the representations and warranties contained in this Agreement are true and
correct in all material respects (except, if a qualifier relating to
materiality, Material Adverse Effect or a similar concept applies to any
representation or warranty, such representation or warranty shall be true and
correct in all respects) on and as of the date of such extension and after
giving effect thereto, as though made on and as of such date (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date);
 
(iii) since the date of the financial statements most recently delivered to the
Administrative Agent in accordance with Section 6.1(a), no event, circumstance
or development shall have occurred that constitutes, has had or could reasonably
be expected to have a Material Adverse Effect; and
 
(iv) on the Termination Date of each Non-Extending Bank, the Borrower shall
repay to each such Non-Extending Bank any Loans at the time owing to it (and pay
any additional amounts required pursuant to Section 3.4).
 
27
 
 

--------------------------------------------------------------------------------

 
2.6.7 Updated Schedule 3.  Promptly after each such extension, the
Administrative Agent shall prepare and deliver to each remaining Bank an updated
Schedule 3 to this Agreement, listing the Banks, Commitments and Commitment
percentages after giving effect to such extension.
 
2.6.8 Conflicting Provisions.  This Section shall supersede any provisions in
Section 8.2 or 12.2 to the contrary.
 
2.7 Increase in Commitments.
 
2.7.1 Request for Increase.  Provided there exists no Default, upon notice to
the Administrative Agent (which shall promptly notify the Banks), the Borrower
may from time to time request an increase in the Commitments by an amount (for
all such requests) not exceeding $500,000,000; provided that any such request
for an increase shall be in a minimum amount of $100,000,000.  At the time of
sending such notice, the Borrower (in consultation with the Administrative
Agent) shall specify the time period within which each Bank is requested to
respond (which shall in no event be less than ten Business Days from the date of
delivery of such notice to the Banks).
 
2.7.2 Bank Elections to Increase.  Each Bank shall notify the Administrative
Agent within such time period whether or not it agrees to increase its
Commitment and, if so, whether by an amount equal to, greater than, or less than
its pro rata share of such requested increase.  Any Bank not responding within
such time period shall be deemed to have declined to increase its Commitment.
 
2.7.3 Notification by Administrative Agent; Additional Banks.  The
Administrative Agent shall notify the Borrower and each Bank of the Banks’
responses to each request made hereunder.  To achieve the full amount of a
requested increase and subject to the approval of the Administrative Agent
(which approvals shall not be unreasonably withheld), the Borrower may also
invite additional Eligible Assignees to become Banks pursuant to a joinder
agreement in form and substance satisfactory to the Administrative Agent and its
counsel.
 
2.7.4 Effective Date and Allocations.  If the Commitments are increased in
accordance with this Section, the Administrative Agent and the Borrower shall
determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase.  The Administrative Agent shall promptly notify the
Borrower and the Banks of the final allocation of such increase and the Increase
Effective Date.
 
2.7.5 Conditions to Effectiveness of Increase.  As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent a certificate
dated as of the Increase Effective Date (in sufficient copies for each Bank)
signed by a responsible officer of the Borrower (x) certifying and attaching the
resolutions adopted by the board of directors of the Borrower approving or
consenting to such increase, and (y) certifying that, before and after giving
effect to such increase, (A) the representations and warranties contained in
this Agreement are true and correct in all material respects (except, if a
qualifier relating to materiality, Material Adverse Effect or a similar concept
applies to any representation or warranty, such representation or warranty shall
be true and correct in all respects) on and as of the Increase Effective Date,
as though made on and as of such date (or, if any such representation or
warranty is expressly stated to have been made as of a specific date, as of such
specific date), and (B) no Unmatured Default or Default shall have occurred and
be continuing on the Increase Effective Date and after giving effect thereto.
The Borrower shall prepay any Loans outstanding on the Increase Effective Date
(and pay any additional amounts required pursuant to Section 3.4) to the extent
necessary to keep the outstanding Loans ratable with any revised pro rata shares
arising from any nonratable increase in the Commitments under this Section.
 
28
 
 

--------------------------------------------------------------------------------

 
2.7.6 Conflicting Provisions.  This Section shall supersede any provisions in
Section 8.2 or 12.2 to the contrary.
 
2.8 Defaulting Banks.
 
2.8.1 Adjustments.  Notwithstanding anything to the contrary contained in this
Agreement, if any Bank becomes a Defaulting Bank, then, until such time as that
Bank is no longer a Defaulting Bank, to the extent permitted by applicable Law:
 
(a) Waivers and Amendments.  That Defaulting Bank’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 8.2.
 
(b) Reallocation of Payments.  Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Bank (whether voluntary or mandatory, at maturity, pursuant to Section 8.1 or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Bank pursuant to Section 12.1), shall be applied at such time
or times as may be determined by the Administrative Agent as follows: first, to
the payment of any amounts owing by that Defaulting Bank to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Unmatured Default exists), to the funding of any Loan in respect of which that
Defaulting Bank has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, if so determined by
the Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Bank to fund Loans under this Agreement; fourth, to the payment of any amounts
owing to the Banks as a result of any judgment of a court of competent
jurisdiction obtained by any Bank against that Defaulting Bank as a result of
that Defaulting Bank’s breach of its obligations under this Agreement; fifth, so
long as no Default or Unmatured Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against that Defaulting Bank as a result
of that Defaulting Bank’s breach of its obligations under this Agreement; and
sixth, to that Defaulting Bank or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans in respect of which that Defaulting Bank has not fully
funded its appropriate share and (y) such Loans were made at a time when the
conditions set forth in Section 4.2 were satisfied or waived, such payment shall
be applied solely to pay the Loans of all non-Defaulting Banks on a pro rata
basis prior to being applied to the payment of any Loans of that Defaulting
Bank.  Any payments, prepayments or other amounts paid or payable to a
Defaulting Bank that are applied (or held) to pay amounts owed by a Defaulting
Bank pursuant to this Section 2.8.1(b) shall be deemed paid to and redirected by
that Defaulting Bank, and each Bank irrevocably consents hereto.
 
29
 
 

--------------------------------------------------------------------------------

 
(c) Certain Fees.  That Defaulting Bank shall be entitled to receive any
facility fee pursuant to Section 2.4.3 for any period during which that Bank is
a Defaulting Bank only to extent allocable to the Outstanding Amount of the
Loans funded by it (and the Borrower shall not be required to pay the remaining
amount of such fee that otherwise would have been required to have been paid to
that Defaulting Bank).
 
2.8.2 Defaulting Bank Cure. If the Borrower and the Administrative Agent agree
in writing in their sole discretion that a Defaulting Bank should no longer be
deemed to be a Defaulting Bank, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein, that Bank will, to the extent
applicable, purchase that portion of outstanding Loans of the other Banks or
take such other actions as the Administrative Agent may determine to be
necessary to cause the Ratable Loans to be held on a pro rata basis by the Banks
in accordance with their pro rata shares, whereupon that Bank will cease to be a
Defaulting Bank; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Bank was a Defaulting Bank; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Bank to Bank will constitute a waiver or release of any claim of
any party hereunder arising from that Bank’s having been a Defaulting Bank.
 
ARTICLE III
TAXES, CHANGE IN CIRCUMSTANCES
 
3.1 Taxes.
 
(a) Any and all payments by the Borrower to each Bank or the Administrative
Agent under this Agreement and any other Loan Document shall be made free and
clear of, and without deduction or withholding for, any Indemnified Taxes.  In
addition, the Borrower agrees to pay all Other Taxes.
 
(b) If the Borrower shall be required by law to deduct or withhold any
Indemnified Taxes, Other Taxes or Further Taxes from or in respect of any sum
payable hereunder to any Bank or the Administrative Agent, then:
 
(i) the sum payable shall be increased as necessary so that, after making all
required deductions and withholdings (including deductions and withholdings
applicable to additional sums payable under this Section), such Bank or the
Administrative Agent, as the case may be, receives and retains an amount equal
to the sum it would have received and retained had no such deductions or
withholdings been made;
 
(ii) the Borrower shall make such deductions and withholdings;
 
(iii) the Borrower shall pay the full amount deducted or withheld to the
relevant taxing authority or other authority in accordance with applicable Law;
and
 
30
 
 

--------------------------------------------------------------------------------

 
(iv) the Borrower shall also pay to each Bank or the Administrative Agent for
the account of such Bank, at the time interest is paid, Further Taxes in the
amount that the respective Bank specifies as necessary to preserve the after-tax
yield the Bank would have received if such Indemnified Taxes, Other Taxes or
Further Taxes had not been imposed.
 
(c) The Borrower agrees to indemnify and hold harmless each Bank and the
Administrative Agent for the full amount of (i) Indemnified Taxes, (ii) Other
Taxes, and (iii) Further Taxes in the amount that the respective Bank specifies
as necessary to preserve the after-tax yield the Bank would have received if
such Indemnified Taxes, Other Taxes or Further Taxes had not been imposed, and
any liability (including penalties, interest, additions to tax and expenses)
arising therefrom or with respect thereto, whether or not such Indemnified
Taxes, Other Taxes or Further Taxes were correctly or legally asserted.  Payment
under this indemnification shall be made within 30 days after the date the Bank
or the Administrative Agent makes written demand therefor.
 
(d) Within 30 days after the date of any payment by the Borrower of Indemnified
Taxes, Other Taxes or Further Taxes, the Borrower shall furnish to each Bank or
the Administrative Agent the original or a certified copy of a receipt
evidencing payment thereof, or other evidence of payment satisfactory to such
Bank or the Administrative Agent.
 
(e) Without limiting the provisions of subsection (a), (b) or (c) of this
Section, each Bank shall, and does hereby, indemnify the Borrower and the
Administrative Agent, and shall make payment in respect thereof within ten days
after demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the fees,
charges and disbursements of any counsel for the Borrower or the Administrative
Agent) incurred by or asserted against the Borrower or the Administrative Agent
by any Governmental Authority as a result of the failure by such Bank to
deliver, or as a result of the inaccuracy, inadequacy or deficiency of, any
documentation required to be delivered by such Bank to the Borrower or the
Administrative Agent pursuant to Section 11.10.  Each Bank hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Bank under this Agreement or any other Loan Document against any amount
due to the Administrative Agent under this Section 3.1(e).    The Borrower shall
also, and does hereby, indemnify the Administrative Agent, and shall make
payment in respect thereof within twenty (20) days after demand therefor, for
any amount which a Bank for any reason fails to pay indefeasibly to the
Administrative Agent as required pursuant to this Section 3.1(e).
 
3.2 Yield Protection.  If, after the date hereof, because of the enactment of,
or any change in, any Law or any governmental or quasi-governmental rule,
regulation, policy, guideline or directive (whether or not having the force of
law), or any interpretation thereof (provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States regulatory authorities, in each case pursuant to Basel III, shall
in each case be deemed to be a change in law, regardless of the date enacted,
adopted or issued), which
 
31
 
 

--------------------------------------------------------------------------------

 
(a) imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Bank in respect of Fixed Rate
Advances (other than reserves and assessments taken into account in determining
the interest rate applicable to Fixed Rate Advances), or
 
(b) imposes any other condition the result of which is to increase the cost to
any Bank of making, funding or maintaining Fixed Rate Advances or reduces any
amount receivable by any Bank in connection with loans, or requires any Bank to
make any payment calculated by reference to the amount of loans held or interest
received by it, by an amount deemed material by such Bank, or
 
(c) affects the amount of capital or liquidity required or expected to be
maintained by any Bank or any corporation controlling any Bank and such Bank
determines the amount of capital required is increased by or based upon the
existence of this Agreement or its obligation to make Loans hereunder or of
commitments of this type,
 
then, within 15 days of demand by such Bank through the Administrative Agent,
the Borrower shall pay such Bank that portion of such increased expense incurred
(including, in the case of Section 3.2(c), any reduction in the rate of return
on capital to an amount below that which it could have achieved but for such
law, rule, regulation, policy, guideline or directive and after taking into
account such Bank’s policies as to capital adequacy) or reduction in an amount
received which such Bank determines is attributable to making, funding and
maintaining its Loans and its Commitment.  Notwithstanding the foregoing, if a
Bank fails to make a claim within 90 days after it becomes, or ought reasonably
to have become, aware of any event giving rise to a claim under this Section
3.2, then such Bank shall be entitled to make any claim under this Section 3.2
only in respect of any amounts due under this Section 3.2 that are attributable
to the period following the 90th day preceding the day upon which the Bank makes
such claim.
 
3.3 Availability of Rate Options.  If any Bank determines that maintenance of
any of its Fixed Rate Loans, or Floating Rate Loans whose interest is determined
by reference to the Eurodollar Base Rate, at a suitable Lending Office would
violate any applicable law, rule, regulation or directive, whether or not having
the force of law, such Bank shall so notify the Administrative Agent and the
Administrative Agent shall suspend the availability of the affected Rate Option
(and, if such notice asserts the illegality of such Bank making or maintaining
Floating Rate Loans the interest rate on which is determined by reference to the
Eurodollar Base Rate component of the Base Rate, the interest rate on which
Floating Rate Loans of such Bank shall, if necessary to avoid such illegality,
be determined by the Administrative Agent without reference to the Eurodollar
Base Rate component of the Base Rate) and require any Fixed Rate Advances
outstanding under the affected Rate Option to be repaid; or if any Bank
determines that (i) deposits of a type or maturity appropriate to match fund
Fixed Rate Advances or Floating Rate Advances whose interest is determined by
reference to the Eurodollar Base Rate are not available, the Administrative
Agent shall suspend the availability of the affected Rate Option with respect to
any Fixed Rate Advances and the utilization of the Eurodollar Base Rate
component in determining the Base Rate with respect to any Floating Rate
Advances, in each case made after the date of any such determination, or (ii) a
Rate Option does not accurately reflect the cost of making a Fixed Rate Advance
at such Rate Option, such Bank shall so notify the Administrative Agent and then
the Administrative Agent shall suspend the availability of the affected Rate
Option with respect to any Fixed Rate Advances made after the date of any such
determination.
 
32
 
 

--------------------------------------------------------------------------------

 
3.4 Funding Indemnification.  If any payment of a Fixed Rate Advance occurs,
whether made by the Borrower or by a Bank or other assignee in connection with
an assignment pursuant to Section 3.7, on a date which is not the last day of
the applicable Interest Period, whether because of acceleration, prepayment,
automatic conversion or otherwise, or the Borrower requests a Fixed Rate
Advance, or the continuation or conversion of an Advance as or to a Fixed Rate
Advance, or the Borrower does not borrow, continue or convert such Fixed Rate
Advance on the date specified by the Borrower except by reason of default by the
Banks, the Borrower will indemnify each Bank for any loss or cost incurred by it
resulting therefrom, including any loss or cost in liquidating or employing
deposits acquired to fund or maintain the Fixed Rate Advance.
 
3.5 Regulation D Compensation.  Each Bank may through the Administrative Agent
request the Borrower to pay and upon such request the Borrower shall pay,
contemporaneously with each payment of interest on the Borrower’s Eurodollar
Ratable Loans, additional interest on such Loans at a rate per annum determined
by such Bank up to but not exceeding the excess of (i) (A) the Eurodollar Base
Rate divided by (B) one minus the Reserve Requirement with respect to
Eurocurrency liabilities (as defined in Regulation D) over (ii) the Eurodollar
Base Rate.  Any Bank wishing to require payment of such additional interest (x)
shall so notify the Borrower and the Administrative Agent, in which case such
additional interest on the Eurodollar Ratable Loans of such Bank shall be
payable to such Bank at the place indicated in such notice with respect to each
Interest Period commencing at least five Business Days after the giving of such
notice, and (y) shall notify the Borrower at least five Business Days prior to
each date on which interest is payable on the Eurodollar Ratable Loans of the
amount then due it under this Section.
 
3.6 Bank Statements; Survival of Indemnity.  To the extent reasonably possible,
each Bank shall designate an alternate Lending Office with respect to its Fixed
Rate Loans to reduce any liability of the Borrower to such Bank under Section
3.1 or 3.2 or to avoid the unavailability of a Rate Option under Section 3.3, so
long as such designation is not prohibited by applicable legal and regulatory
restrictions and not disadvantageous to such Bank as determined in its sole
discretion.  Each Bank shall deliver to the Borrower through the Administrative
Agent a written statement of such Bank as to the amount due, if any, under
Sections 3.1, 3.2 or 3.4, simultaneously with making a request for payment under
said Sections 3.1, 3.2 or 3.4.  Such written statement shall set forth in
reasonable detail the calculations upon which such Bank determined such amount
and shall be final, conclusive and binding on the Borrower in the absence of
manifest error.  Determination of amounts payable under such Sections in
connection with a Fixed Rate Loan shall be calculated as though each Bank funded
its Fixed Rate Loan through the purchase of a deposit of the type and maturity
corresponding to the deposit used as a reference in determining the Fixed Rate
for such Loan, whether in fact that is the case or not.  Unless otherwise
provided herein, the amount specified in the written statement shall be payable
on demand after receipt by the Borrower of the written statement.  The
Obligations of the Borrower under Sections 3.1, 3.2 and 3.4 shall survive
payment of the Obligations and termination of this Agreement.
 
33
 
 

--------------------------------------------------------------------------------

 
3.7 Removal of Banks.  If (i) the obligation of any Bank to make or continue any
Loans as, or convert Loans to, Eurodollar Ratable Loans has been suspended
pursuant to Section 3.3, (ii) any Bank has demanded compensation under Section
3.1 or 3.2, or (iii) any Bank is a Defaulting Bank, the Borrower may elect to
remove such Bank as a Bank hereunder or, at Borrower’s sole expense, to require
such Bank to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and the consents required by, Section
13.1), all of its interest, rights and obligations under this Agreement and the
related Loan Documents to an assignee that shall assume such obligations;
provided, that (A) the Borrower notifies such Bank through the Administrative
Agent of such election at least five Business Days before any date fixed for a
borrowing, (B) (x) in the case of a removal, the Borrower promptly repays all
outstanding Obligations to such removed Bank or (y) in the case of an assignment
and delegation, such Bank shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
other Obligations payable to it hereunder and under the other Loan Documents
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts) and (C) no
Default or Unmatured Default exists.  Upon receipt by the Administrative Agent
of a notice of removal of a Bank in accordance herewith, the Commitment of such
Bank shall terminate.  Subject to Section 10.7(b), nothing in this Section 3.7
shall limit Borrower’s right to recover from a Defaulting Bank Borrower’s loss,
liability, expense or damage caused by such Defaulting Bank’s failure to perform
its funding obligations under this Agreement.
 
ARTICLE IV
CONDITIONS PRECEDENT
 
4.1 Closing.  Concurrently with the execution of this Agreement and prior to
making the initial Advance, the Borrower will deliver to the Administrative
Agent, with sufficient copies for the Banks, the following documents, in form
and substance satisfactory to the Administrative Agent and the Banks:
 
(a) Executed copies of this Agreement.
 
(b) Competitive Bid Notes and Ratable Notes payable to the order of each of the
Banks requesting Notes.
 
(c) Copies, certified as of a date not more than one week prior to the Effective
Date by the Secretary or Assistant Secretary (or comparable officer) of the
Borrower, of its Board of Directors’ (or Executive Committee’s) resolutions
authorizing execution of the Loan Documents.
 
(d) An incumbency certificate, executed as of a date not more than one week
prior to the Effective Date by the Secretary or Assistant Secretary (or
comparable officer) of the Borrower which shall identify by name and title and
bear the signature of the officers of the Borrower authorized to sign the Loan
Documents and to make borrowings hereunder, upon which certificate the
Administrative Agent and the Banks shall be entitled to rely until informed of
any change in writing by the Borrower.
 
34
 
 

--------------------------------------------------------------------------------

 
(e) A written opinion of the Borrower’s in-house counsel, addressed to the
Administrative Agent and the Banks in substantially the form of Exhibit E hereto
(which opinion the Borrower hereby expressly instructs such counsel to prepare
and deliver to the Administrative Agent and the Banks for their benefit).
 
(f) One copy of the Articles of Incorporation (or comparable document) of the
Borrower, together with all amendments, certified as of a recent date by the
appropriate governmental officer in the State of Oregon.
 
(g) A copy, certified by the Secretary or Assistant Secretary (or comparable
officer) of the Borrower, of its Bylaws.
 
(h) A certificate, signed by the chief financial officer of the Borrower,
stating that (x) on the Effective Date no Default or Unmatured Default has
occurred and is continuing, (y) there has not occurred a material adverse change
since May 31, 2011 in the business, assets, liabilities, operations or financial
condition of the Borrower and its Subsidiaries taken as a whole or in the facts
and information regarding such entities as represented to date and (z) there is
no litigation, arbitration, governmental investigation, proceeding or inquiry
pending or, to the best knowledge of any of the Borrower’s officers, threatened
against the Borrower which could reasonably be expected to materially adversely
affect the business, properties, financial condition, prospects or results of
operations of the Borrower and its Subsidiaries, taken as a whole, or the
Borrower’s ability to perform its obligations under the Loan Documents.
 
(i) Evidence satisfactory to the Administrative Agent that the Existing Credit
Agreement has been, or concurrently with the effectiveness of this Agreement
will be, terminated and no loans or other amounts are outstanding thereunder and
all liens securing obligations thereunder, if any, have been or concurrently
with the effectiveness of this Agreement will be, released.
 
(j) Such other documents as any Bank or its counsel may have reasonably
requested prior to execution of the Agreement.
 
(k) Any fees required to be paid on or before the Effective Date shall have been
paid.
 
4.2 Each Advance.  The Banks shall not be required to make any Advance, unless
on the applicable Borrowing Date:
 
(a) No Default or Unmatured Default has occurred and is continuing, or would
result from such proposed Advance.
 
(b) The representations and warranties contained in Article V are true and
correct as of such Borrowing Date except for changes in the Schedules hereto
reflecting transactions permitted by this Agreement.
 
(c) The Administrative Agent shall have received a Ratable Borrowing Notice in
accordance with the requirements hereof and/or such other requests and
documentation required under Section 2.3, if applicable.
 
35
 
 

--------------------------------------------------------------------------------

 
Each Ratable Borrowing Notice or Competitive Bid Quote Request with respect to
each such Advance shall constitute a representation and warranty by the Borrower
that the conditions contained in Sections 4.2(a) and (b) have been satisfied.
 
ARTICLE V                                
 
REPRESENTATIONS AND WARRANTIES
 
 
The Borrower represents and warrants to the Banks that:
 
5.1 Corporate Existence.  The Borrower is a corporation duly incorporated and
validly existing under the laws of the State of Oregon and is duly qualified and
has all requisite authority to conduct its business in each jurisdiction in
which its business is conducted.
 
5.2 Authorization and Validity.  The Borrower has the corporate power and
authority and legal right to execute and deliver the Loan Documents and to
perform its Obligations thereunder.  The execution and delivery by the Borrower
of the Loan Documents and the performance of its Obligations thereunder have
been duly authorized by proper corporate proceedings, and the Loan Documents
constitute legal, valid and binding Obligations of the Borrower enforceable
against the Borrower in accordance with their terms, except as enforceability
may be limited by bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally.
 
5.3 No Conflict; Government Consent.  Neither the execution and delivery by the
Borrower of the Loan Documents, nor the consummation of the transactions therein
contemplated, nor compliance with the provisions thereof will violate any Law,
order, writ, judgment, injunction, decree or award binding on the Borrower or
any Subsidiary or the Borrower’s or any Subsidiary’s articles of incorporation
or bylaws or the provisions of any indenture, instrument or agreement to which
the Borrower or any Subsidiary is a party or is subject, or by which it, or its
property, is bound, or conflict with or constitute a default thereunder, or
result in the creation or imposition of any Lien in, of or on the property of
the Borrower or a Subsidiary pursuant to the terms of any such indenture,
instrument or agreement.  No order, consent, approval, license, authorization,
or validation of, or filing, recording or registration with, or exemption by,
any Governmental Authority, or any subdivision thereof, is required to
authorize, or is required in connection with the execution, delivery and
performance of, or the legality, validity, binding effect or enforceability of,
any of the Loan Documents.
 
5.4 Financial Statements.  The May 31, 2011 and the August 31, 2011 consolidated
financial statements of the Borrower and Subsidiaries heretofore delivered to
the Banks were prepared in accordance with generally accepted accounting
principles in effect on the date such statements were prepared and fairly
present the consolidated financial condition and operations of the Borrower and
the Subsidiaries at such date and the consolidated results of their operations
for the period then ended.
 
5.5 Taxes.  The Borrower and the Subsidiaries have filed all United States
federal tax returns and all other United States and foreign tax returns which
are required to be filed and have paid all taxes due pursuant to said returns or
pursuant to any assessment received by the Borrower or any Subsidiary, except
such taxes, if any, as are being contested in good faith and as to which
adequate reserves have been provided.  The United States income tax returns of
the Borrower and the Subsidiaries have been audited by the Internal Revenue
Service through the fiscal year ended May 31, 2009.  No tax liens have been
filed and no claims are being asserted with respect to any such taxes.  The
charges, accruals and reserves on the books of the Borrower and the Subsidiaries
in respect of any taxes or other governmental charges are adequate.
 
36
 
 

--------------------------------------------------------------------------------

 
5.6 [Reserved.].
 
5.7 Subsidiaries.  Schedule 1 hereto contains an accurate list of the
Subsidiaries of the Borrower, setting forth their respective jurisdictions of
incorporation or organization, as of May 31, 2011, as filed as Exhibit 21 to the
Borrower’s Annual Report to the SEC on Form 10-K for the Fiscal year ended May
31, 2011.  All of the Subsidiaries listed on Schedule 1 are directly or
indirectly wholly-owned by the Borrower.  All of the issued and outstanding
shares of capital stock or ownership interests of such Subsidiaries have been
duly authorized and issued and are fully paid and non-assessable.  Each
Subsidiary is duly organized or formed and validly existing under the laws of
its jurisdiction of incorporation or organization and is duly qualified and has
all requisite power and authority to conduct its business in each jurisdiction
in which its business is conducted.
 
5.8 ERISA.  There are no material Unfunded Liabilities.  Each Plan complies in
all material respects with all applicable requirements of Law and regulations,
no Reportable Event has occurred with respect to any Plan, neither the Borrower
nor any other members of the Controlled Group has withdrawn from any Plan or
initiated steps to do so, and no steps have been taken to terminate any Plan.
 
5.9 Accuracy of Information.  No information, exhibit or report furnished by the
Borrower or any Subsidiary to the Administrative Agent or to any Bank in
connection with the negotiation of, or compliance with, the Loan Documents
contained any material misstatement of fact or omitted to state a material fact
or any fact necessary to make the statements contained therein not misleading.
 
5.10 Regulation U.  Neither the Borrower nor any Subsidiary owns any margin
stock (as defined in Regulation U).
 
5.11 Material Agreements.  Neither the Borrower nor any Subsidiary is a party to
any agreement or instrument or subject to any charter or other corporate
restriction which could reasonably be expected to have a Material Adverse
Effect.  Neither the Borrower nor any Subsidiary is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in (i) any agreement to which it is a party, which default
could reasonably be expected to have a Material Adverse Effect or (ii) any
agreement or instrument evidencing or governing Indebtedness.
 
5.12 Compliance With Laws.  The Borrower and its Subsidiaries have complied with
all applicable statutes, rules, regulations, orders and restrictions of any
domestic or foreign government or any instrumentality or agency thereof, having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective properties where failure to comply could reasonably be expected
to have a Material Adverse Effect.
 
37
 
 

--------------------------------------------------------------------------------

 
5.13 Ownership of Properties.  Except as set forth on Schedule 2 hereto, on the
date of this Agreement, the Borrower and its Subsidiaries will have good title,
free of all Liens other than those permitted by Section 6.15, to all of the
properties and assets reflected in the financial statements as owned by them.
 
5.14 Post-Retirement Benefits.  The amount of the present value of the expected
cost of post-retirement medical and insurance benefits payable by the Borrower
and its Subsidiaries to their employees and former employees, as estimated by
the Borrower in accordance with reasonable procedures and assumptions, is not
material to the financial condition of the Borrower.
 
5.15 Environmental and Safety and Health Matters.  To the best of the knowledge
of the Borrower, the Borrower and each Subsidiary are in compliance with all
Environmental Laws and Occupational and Health Laws where failure to comply
would reasonably be expected to have a Material Adverse Effect on the ability of
the Borrower to perform its obligations hereunder.  Neither the Borrower nor any
Subsidiary has received notice of any claims that any of them is not in
compliance in all material respects with the Environmental Laws where failure to
comply would reasonably be expected to have a Material Adverse Effect on the
ability of the Borrower to perform its Obligations.
 
ARTICLE VI 
COVENANTS
 
 
During the term of this Agreement, unless the Majority Banks shall otherwise
consent in writing:
 
6.1 Financial Reporting.  The Borrower will maintain, for itself and each
Material Subsidiary, a system of accounting established and administered in
accordance with generally accepted accounting principles, and furnish to the
Administrative Agent with sufficient copies for each Bank:
 
(a) Within 100 days after the close of each of its fiscal years, an unqualified
audit report certified by independent certified public accountants, acceptable
to the Banks, prepared in accordance with generally accepted accounting
principles on a consolidated basis for itself and the Subsidiaries, including
balance sheets as of the end of such period, related profit and loss and
reconciliation of surplus statements, and a statement of cash flows.
 
(b) Within 60 days after the close of each of the first three quarterly periods
of each of its fiscal years, for itself and the Subsidiaries, a consolidated
unaudited balance sheet as at the close of such period, and a consolidated
profit and loss statement and a consolidated statement of cash flows for the
period from the beginning of such fiscal year to the end of such quarter, all
certified by its chief financial officer.
 
(c) Together with the financial statements required hereunder, a compliance
certificate in substantially the form of Exhibit H (each, a “Compliance
Certificate”) hereto signed by its chief financial officer showing the
calculations necessary to determine compliance with this Agreement and stating
that no Default or Unmatured Default exists or, if any Default or Unmatured
Default exists, stating the nature and status thereof.
 
38
 
 

--------------------------------------------------------------------------------

 
(d) Promptly upon the furnishing thereof to the shareholders of the Borrower,
copies of all financial statements, reports and proxy statements so furnished.
 
(e) Promptly upon the filing thereof, copies of all S-1’s, 10-Ks and 10-Qs (and
any substitute which may hereafter be required) which the Borrower or any
Material Subsidiary files with the Securities and Exchange Commission.
 
(f) Promptly after the Borrower has notified the Administrative Agent of any
intention by the Borrower to treat the Loans as being a “reportable transaction”
(within the meaning of Treasury Regulation Section 1.6011-4), a duly completed
copy of IRS Form 8886 or any successor form.
 
(g) Such other information (including non-financial information) as the
Administrative Agent may from time to time reasonably request.
 
Documents required to be delivered pursuant to clauses (a), (b), (d) and (e) of
this Section 6.1 (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address at www.nikebiz.com; or (ii) on
which such documents are posted on the Borrower’s behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Bank
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided, that: (i)
the Borrower shall deliver paper copies of such documents to the Administrative
Agent or any Bank that requests the Borrower to deliver such paper copies until
a written request to cease delivering paper copies is given by the
Administrative Agent or such Bank and (ii) the Borrower shall notify (which may
be by facsimile or electronic mail) the Administrative Agent and each Bank of
the posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such
documents.  Notwithstanding anything contained herein, in every instance the
Borrower shall be required to provide paper copies of the Compliance
Certificates required by Section 6.1(c) to the Administrative Agent and each of
the Banks.  Except for such Compliance Certificates, the Administrative Agent
shall have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Bank shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.
 
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Co-Arrangers will make available to the Banks materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Banks may be
“public-side” Banks (i.e. Banks that do not wish to receive material non-public
information with respect to the Borrower or its securities) (each, a “Public
Bank”).  The Borrower hereby agrees that  (i) all Borrower Materials that are to
be made available to Public Banks shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (ii) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Co-Arrangers and the Banks to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information (as defined in Section 10.12), they shall be treated as set forth in
such Section 10.12); (iii) all Borrower Materials marked “PUBLIC” are permitted
to be made available through a portion of the Platform designated “Public
Investor”; and (iv) the Administrative Agent and each Co-Arranger shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor”.  Notwithstanding the foregoing, the Borrower shall not be under any
obligation to mark any Borrower Materials “PUBLIC”.
 
39
 
 

--------------------------------------------------------------------------------

 
6.2 Use of Proceeds.  The Borrower will, and the Borrower will cause each
Subsidiary to, use the proceeds of the Advances for working capital purposes and
general corporate purposes; provided, that the proceeds of the Advances shall
not be used for the direct financing of an Unfriendly Acquisition, a bid to make
an Unfriendly Acquisition or any steps preliminary to an Unfriendly Acquisition
or a bid to make an Unfriendly Acquisition.  The Borrower will not, nor will the
Borrower permit any Subsidiary to, use any of the proceeds of the Loans to
purchase or carry any “margin stock” (as defined in Regulations U and X) or to
extend credit to any person to purchase or carry any margin stock, or extend
credit to any person for any of the aforesaid purposes.
 
6.3 Notice of Default.  The Borrower will, and will cause each Subsidiary to,
give prompt notice in writing to the Administrative Agent and Banks of (a) the
occurrence of any Default or Unmatured Default, (b) any other development,
financial, legal or otherwise, which the Borrower reasonably expects will have a
Material Adverse Effect or would materially adversely affect the ability of the
Borrower to repay the Obligations, and (c) receipt of any notice that the
operations of the Borrower or any Subsidiary are not in compliance with
requirements of any applicable Environmental Law or any Occupational Safety and
Health Law where failure to comply would reasonably be expected to have a
Material Adverse Effect on the ability of the Borrower to perform its
Obligations hereunder, or receipt of notice that any properties or assets of the
Borrower or any Subsidiary are subject to an Environmental Lien securing
obligations in excess of $20,000,000.  As used herein, “Environmental Lien”
means a Lien in favor of any Governmental Authority for (i) any liability under
any Environmental Law, or (ii) damages arising from or costs incurred by such
Governmental Authority in response to a spillage, disposal or release into the
environment of any hazardous or toxic substance.
 
6.4 Preservation of Existence; Conduct of Business.  The Borrower will, and will
cause each Material Subsidiary to, do all things necessary to remain validly
existing in its jurisdiction of formation and maintain all requisite authority
to conduct its business in each jurisdiction in which its business is conducted;
provided, that the Borrower may liquidate or dissolve any Subsidiary into the
Borrower or any other Subsidiary; provided, however, that a Material Subsidiary
may not liquidate or dissolve into a Subsidiary that is not a Material
Subsidiary.  The Borrower will not, and will not permit any Subsidiary to,
engage in any material line of business substantially different from those lines
of business carried on by the Borrower and its Subsidiaries on the date hereof
or such other lines of business as are reasonably related thereto.
 
40
 
 

--------------------------------------------------------------------------------

 
6.5 Taxes.  The Borrower will, and will cause each Subsidiary to, pay when due
all taxes, assessments and governmental charges and levies upon it or its
income, profits or property, except those which are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves
have been set aside.
 
6.6 Insurance.  The Borrower will, and will cause each Subsidiary to, maintain
with financially sound and reputable insurance companies insurance, or a program
of self-insurance, on all their property in such amounts and covering such risks
as is consistent with sound business practice, and the Borrower will furnish to
the Administrative Agent upon any Bank’s request full information as to the
insurance carried.
 
6.7 Compliance with Laws.  The Borrower will, and will cause each Subsidiary to,
comply with all laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject where noncompliance could
reasonably be expected to have a Material Adverse Effect.
 
6.8 Maintenance of Properties; Trademarks and Franchises.  The Borrower will,
and will cause each Subsidiary to, do all things necessary to maintain,
preserve, protect and keep its properties in good repair, working order and
condition, and make all necessary and proper repairs, renewals and replacements
so that its business carried on in connection therewith may be properly
conducted at all times.  The Borrower and each Subsidiary own, are licensed or
otherwise have the lawful right to use, and will continue to own, be licensed or
have the lawful right to use, all permits and other governmental approvals,
patents, trademarks, trade names, copyrights, technology, know-how and processes
used in or necessary for the conduct of their businesses as currently
conducted.  The use of such permits and other governmental approvals, patents,
trademarks, trade names, copyrights, technology, know-how and processes by the
Borrower and each of its Subsidiaries does not infringe on the rights of any
Person.
 
6.9 Inspection.  Subject to Section 10.12 hereof and upon reasonable notice, the
Borrower will, and will cause each Material Subsidiary to, permit the
Administrative Agent or any Bank, by their respective representatives and
agents, to inspect any of the properties, corporate books and financial records
of the Borrower and each Material Subsidiary, to examine and make copies of the
books of accounts and other financial records of the Borrower and each Material
Subsidiary, and to discuss the affairs, finances and accounts of the Borrower
and each Material Subsidiary with, and to be advised as to the same by, their
respective officers at such reasonable times and intervals as the Administrative
Agent or any Bank may designate.
 
6.10 Dividends.  The Borrower will not, nor will it permit any Subsidiary to,
declare or pay any dividends on its capital stock (other than dividends payable
in its own capital stock) or redeem, repurchase or otherwise acquire or retire
any of its capital stock at any time outstanding, if, after giving effect
thereto, the Borrower or any Subsidiary is in violation of any of the provisions
hereof.
 
41
 
 

--------------------------------------------------------------------------------

 
6.11 Merger.  The Borrower will not, nor will it permit any Material Subsidiary
to, merge or consolidate with or into any other Person, except that (a) a
Material Subsidiary may merge or consolidate with the Borrower or another
Material Subsidiary; provided, that in connection with any merger or
consolidation involving the Borrower, the Borrower is the surviving entity, and
(b) the Borrower or a Material Subsidiary may merge or consolidate with any
other Person to effect an Acquisition permitted by Section 6.14; provided, that
the Borrower or such Material Subsidiary, as applicable, is the surviving
entity.
 
6.12 Sale of Assets.  The Borrower will not, nor will it permit any Subsidiary
to, lease, sell or otherwise dispose of all or any of its property, assets or
business to any other Person except (i) sales of inventory in the ordinary
course of business, and (ii) any other disposals of assets (including sale and
leasebacks but excluding the sale and leaseback of the Borrower’s headquarters
in Beaverton, Oregon) so long as the aggregate book value of the assets so
disposed by the Borrower and its Subsidiaries in any period of twelve
consecutive months, commencing on or after the date hereof, does not exceed 20%
of the aggregate book value of the assets of the Borrower and its Subsidiaries,
taken as a whole (“Substantial Portion”), as of the end of the fiscal quarter
immediately preceding the date of calculation.
 
6.13 Sale and Leaseback.  The Borrower will not, nor will it permit any
Subsidiary to, sell or transfer any property in order to concurrently or
subsequently lease as lessee such or similar property except with respect to
sales of property or sale and leaseback transactions which would be permitted by
Section 6.12.
 
6.14 Acquisitions.  The Borrower will not, nor will it permit any Subsidiary to,
make any Acquisition if the Acquisition is of a Person engaged in businesses not
permitted by Section 6.4.
 
6.15 Liens.  The Borrower will not, nor will it permit any Subsidiary to,
create, incur, or suffer to exist any Lien in, of or on the property of the
Borrower or any Subsidiary, except:
 
(a) Liens for taxes, assessments or governmental charges or levies on its
property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings.
 
(b) Liens imposed by law, such as carriers’, warehousemen’s and mechanics’ liens
and other similar liens arising in the ordinary course of business which secure
payment of obligations not more than 30 days past due.
 
(c) Liens arising out of pledges or deposits under worker’s compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation.
 
(d) Utility easements, building restrictions and such other encumbrances or
charges against real property as are of a nature generally existing with respect
to properties of a similar character and which do not in any material way affect
the marketability of the same or interfere with the use thereof in the business
of the Borrower or the Subsidiaries.
 
(e) Liens existing on the date hereof and described in Schedule 2 hereto.
 
42
 
 

--------------------------------------------------------------------------------

 
(f) Liens incurred in connection with the purchase by the Borrower or a
Subsidiary of tangible assets (excluding inventory) provided the Indebtedness
secured thereby does not exceed the purchase price of such asset, plus any
related interest and fees and the Lien attaches only to the asset so purchased.
 
(g) Liens incurred in connection with the acquisition of real estate and
construction of buildings for or on behalf of the Borrower or a Subsidiary;
provided, that:
 
(i) the Indebtedness secured by such Lien does not exceed the cost of such
construction, plus any related interest and fees, and
 
(ii) the aggregate book value of all real estate and buildings subject to Liens
permitted by this subparagraph (g), does not exceed 20% of the Borrower’s net
worth at the time of determination.
 
(h)    Liens representing eligible collateral posted by the Borrower or any of
its Subsidiaries pursuant to any Swap Contract.
 
(i) Liens not otherwise permitted hereunder, on property other than accounts
receivable and inventory; provided, that the aggregate amount of Indebtedness
secured thereby (other than those referred to in (a) through (h) above) shall
not at any one time exceed $100,000,000 or its Dollar equivalent at such time in
other currencies.
 
(j) Liens filed in connection with the construction of, and additions to, (i)
the Borrower’s headquarters in Beaverton, Oregon or (ii) the corporate
headquarters Shanghai, China of the Borrower’s Subsidiary, in each case in an
aggregate amount which do not reflect obligations of the Borrower or such
Subsidiary, as the case may be, in excess of $100,000,000.
 
6.16 Affiliates.  The Borrower will not, and will not permit any Subsidiary to,
enter into any transaction (including the purchase or sale of any property or
service) with, or make any payment or transfer to, any Affiliate except in the
ordinary course of business and pursuant to the reasonable requirements of the
Borrower’s or such Subsidiary’s business and upon fair and reasonable terms no
less favorable to the Borrower than the Borrower or such Subsidiary would obtain
in a comparable arm’s length transaction.
 
6.17 Capitalization Ratio.  The Borrower will not as of the end of any fiscal
quarter from and after the Effective Date permit the Capitalization Ratio to
exceed 0.60 to 1.00.
 
6.18 Notice of Rating Change.  The Borrower shall, no later than ten (10)
Business Days after the chief executive officer, the president, any corporate
vice president or the treasurer of the Borrower obtains knowledge of any such
change, give notice to the Administrative Agent (by telephone, followed promptly
by written notice transmitted by facsimile with a hard copy sent promptly
thereafter) of any change in rating by any Rating Agency in respect of the
Borrower’s long-term, senior unsecured, non-credit-enhanced debt, together with
the details thereof, and of any announcement by any Rating Agency that its
rating in respect of such senior unsecured long-term debt is “under review” or
that any such debt rating has been placed on a “CreditWatch List”® or “watch
list” or that any similar action has been taken by such Rating Agency.
 
43
 
 

--------------------------------------------------------------------------------

 
ARTICLE VII   
DEFAULTS
 
 
The occurrence of any one or more of the following events shall constitute a
Default:
 
7.1             Any representation or warranty made or deemed made by or on
behalf of the Borrower or any Subsidiary to the Banks or the Administrative
Agent under or in connection with this Agreement, any Loan, or any certificate
or information delivered in connection with this Agreement or any other Loan
Document shall be materially false on the date as of which made.
 
7.2             Nonpayment of principal of any Loan when due, or nonpayment of
interest upon any Loan or of any facility fee or other Obligations under any of
the Loan Documents within five days after the same becomes due.
 
7.3             The breach by the Borrower of any of the terms or provisions of
Section 6.3(a), 6.10, 6.11, 6.12, 6.13, 6.14, 6.15, 6.16 or 6.17.  The breach by
the Borrower (other than a breach which constitutes a Default under Section 7.1,
7.2 or the preceding sentence of this Section 7.3) of any of the terms or
provisions of this Agreement which is not remedied within 30 days after written
notice from the Administrative Agent or any Bank.
 
7.4             Failure of the Borrower or any Subsidiary to pay any
Indebtedness in an aggregate principal amount in excess of $50,000,000 within 30
days after the Borrower knows or ought reasonably to have known, that such
Indebtedness was due; or the default by the Borrower or any Subsidiary in the
performance of any term, provision or condition contained in any agreement under
any such Indebtedness was created or is governed, or any other event shall occur
or condition exist, the effect of which is to cause, or to permit the holder or
holders of such Indebtedness to cause such Indebtedness to become due prior to
its stated maturity; or any such Indebtedness of the Borrower or any Subsidiary
shall be declared to be due and payable or required to be prepaid (other than by
a regularly scheduled payment) prior to the stated maturity thereof; or the
Borrower or any Material Subsidiary shall not pay, or admit in writing its
inability to pay, its debts generally as they become due.
 
7.5             The Borrower or any Material Subsidiary shall (i) have an order
for relief entered with respect to it under any Debtor Relief Law as now or
hereafter in effect, (ii) make an assignment for the benefit of creditors, (iii)
apply for, seek, consent to, or acquiesce in, the appointment of a receiver,
custodian, trustee, examiner, liquidator or similar official for it or any
substantial part of its property, (iv) institute any proceeding seeking an order
for relief under any Debtor Relief Law as now or hereafter in effect or seeking
to adjudicate it a bankrupt or insolvent, or seeking dissolution, winding up,
liquidation, reorganization, arrangement, adjustment or composition of it or its
debts under any Debtor Relief Law or fail to file an answer or other pleading
denying the material allegations of any such proceeding filed against it, (v)
take any corporate action to authorize or effect any of the foregoing actions
set forth in this Section 7.5, or (vi) fail to contest in good faith any
appointment or proceeding described in Section 7.6.
 
7.6             Without the application, approval or consent of the Borrower or
any Subsidiary, a receiver, trustee, examiner, liquidator or similar official
shall be appointed for the Borrower or any Subsidiary or any substantial part of
its property, or a proceeding described in Section 7.5(iv) shall be instituted
against the Borrower or any Subsidiary and such appointment continues
undischarged or such proceeding continues undismissed or unstayed for a period
of 60 days.
 
44
 
 

--------------------------------------------------------------------------------

 
7.7             Any court, government or governmental agency shall condemn,
seize or otherwise appropriate, or take custody or control of all or any
Substantial Portion of the property of the Borrower or any Material Subsidiary.
 
7.8             The Borrower or any Subsidiary shall fail within 30 days to pay,
bond or otherwise discharge, one or more judgments or orders for the payment of
money in excess of $20,000,000 in the aggregate, which are not stayed on appeal
or otherwise being appropriately contested in good faith.  Any Liens arising out
of such judgments or orders are subject to the provisions of Section 6.15(h).
 
7.9             Any Reportable Event shall occur in connection with any Plan or
any material Unfunded Liabilities shall exist.
 
7.10             Any Change in Control shall occur.  “Change in Control” means
either (a) with respect to any capital stock of the Borrower that is publicly
traded, the acquisition after the date of this Agreement by any Person or two or
more Persons acting in concert, other than the Knight Family, of beneficial
ownership (within the meaning of Rule 13d-3 of the Securities and Exchange
Commission under the Securities Exchange Act of 1934) of 50% or more of the
outstanding shares of such capital stock which are entitled to vote in the
election of directors; or (b) with respect to any capital stock of the Borrower
that is not publicly traded, if the Knight Family shall at any time fail to own
and control 67% or more of the outstanding shares of such capital stock.
 
7.11           There occurs under any agreement or arrangement designed to
protect at least one of the parties thereto from the fluctuations of interest
rates, exchange rates or forward rates applicable to such party’s assets,
liabilities or exchange transactions, including, but not limited to, interest
rate exchange agreements, forward currency exchange agreements, interest rate
cap or collar protection agreements, forward rate currency or interest rate
options, puts and warrants (each, a “Swap Contract”), an “early termination
date” (as defined in such Swap Contract) resulting from (a) any “event of
default” (as defined in such Swap Contract) under such Swap Contract as to which
the Borrower or any Subsidiary is the defaulting party, or (b) any “termination
event” (as defined in such Swap Contract) as to which the Borrower or any
Subsidiary is an affected party, and, in either event, the net mark-to-market
value for such Swap Contract, as determined by the Borrower based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts, owed by the Borrower or such Subsidiary as a
result thereof is greater than $20,000,000.
 
ARTICLE VIII 
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
 
8.1 Acceleration.  If any Default described in Section 7.5 or 7.6 occurs, the
obligations of the Banks to make Loans to the Borrower hereunder shall
automatically terminate and the Obligations of the Borrower shall immediately
become due and payable without any election or action on the part of the
Administrative Agent or any Bank.  If any other Default occurs, the Majority
Banks may terminate the Commitments of the Banks, or declare the Obligations of
the Borrower to be due and payable, or both, whereupon such Obligations shall
become immediately due and payable, without presentment, demand, protest or
notice of any kind, all of which the Borrower hereby expressly waives.
 
 
45
 
 

--------------------------------------------------------------------------------

 
If, within 14 days after acceleration of the maturity of the Obligations or
termination of the Commitments of the Banks as a result of any Default (other
than any Default as described in Section 7.5, 7.6, 7.7 or 7.10) and before any
judgment or decree for the payment of the Obligations due shall have been
obtained or entered, the Majority Banks (in their sole discretion) shall so
direct the Administrative Agent to, and the Administrative Agent shall, by
notice to the Borrower, rescind and annul such acceleration and/or termination.
 
8.2 Amendments and Waivers.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower therefrom, shall be effective unless in writing signed by the Majority
Banks and the Borrower and acknowledged by the Administrative Agent, and each
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
 
(a) waive any condition set forth in Section 4.1 without the written consent of
each Bank;
 
(b) extend or increase the Commitment of any Bank (except reinstatement of any
Commitment in accordance with Section 8.1) without the written consent of such
Bank;
 
(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Banks (or any
of them) hereunder or under any other Loan Document without the written consent
of each Bank directly affected thereby;
 
(d) reduce the principal of, or the rate of interest specified herein on, any
Loan, or any fees or other amounts payable hereunder or under any other Loan
Document, or change the manner of computation of any financial ratio (including
any change in any applicable defined term) used in determining the Applicable
Margin or Applicable Facility Fee Rate, as the case may be, that would result in
a reduction of any interest rate on any Loan or any fee payable hereunder
without the written consent of each Bank directly affected thereby;
 
(e) change Section 2.5.8 or Section 12.2 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Bank; or
 
(f) change any provision of this Section or the definition of “Majority Banks”
or any other provision hereof specifying the number or percentage of Banks
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Bank;
 
46
 
 

--------------------------------------------------------------------------------

 
provided, that no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Banks required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document; and provided, further, that the Fee Letters may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto.  Notwithstanding anything to the contrary herein, no
Defaulting Bank shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Banks or each affected Bank may be effected
with the consent of the applicable Banks other than Defaulting Banks), except
that (x) the Commitment of any Defaulting Bank may not be increased or
extended without the consent of such Bank and (y) any waiver, amendment or
modification requiring the consent of all Banks or each affected Bank that by
its terms affects any Defaulting Bank more adversely than other affected Banks
shall require the consent of such Defaulting Bank.
 
8.3 Preservation of Rights.  No delay or omission of the Banks or the
Administrative Agent to exercise any right under the Loan Documents shall impair
such right or be construed to be a waiver of any Default or an acquiescence
therein, and the making of a Loan notwithstanding the existence of a Default or
the inability of the Borrower to satisfy the conditions precedent to such Loan
shall not constitute any waiver or acquiescence.  Any single or partial exercise
of any such right shall not preclude other or further exercise thereof or the
exercise of any other right, and no waiver, amendment or other variation of the
terms, conditions or provisions of the Loan Documents whatsoever shall be valid
unless in writing signed by the Banks and the Administrative Agent required
pursuant to Section 8.2, and then only to the extent in such writing
specifically set forth.  All remedies contained in the Loan Documents or by law
afforded shall be cumulative and all shall be available to the Administrative
Agent and the Banks until the Obligations have been paid in full.
 
ARTICLE IX
NOTICES
 
9.1 Giving Notice.  Except as otherwise permitted by Section 2.5.9 with respect
to borrowing notices, all notices and other communications provided to any party
hereto under this Agreement or any other Loan Document shall be in writing or by
facsimile and addressed or delivered to such party at its address set forth
below its signature hereto or at such other address as may be designated by such
party in a notice to the other parties.  Any notice, if mailed by certified
mail, return receipt requested and properly addressed with postage prepaid,
shall be deemed given when received and receipt confirmed; any notice, if
transmitted by facsimile, shall be deemed given when legibly transmitted and
receipt confirmed.
 
9.2 Change of Address.  The Borrower, the Administrative Agent and any Bank may
each change the address for notices by a notice in writing, in the case of the
Borrower or the Administrative Agent, to the other parties hereto and, in the
case of any Bank, to the Borrower and the Administrative Agent.
 
47
 
 

--------------------------------------------------------------------------------

 
ARTICLE X
GENERAL PROVISIONS
 
10.1 Survival of Representations.  All representations and warranties made
hereunder and in any other Loan Document or other document delivered pursuant
hereto or thereto or in connection herewith or therewith shall survive the
execution and delivery hereof and thereof.  Such representations and warranties
have been or will be relied upon by the Administrative Agent and each Bank,
regardless of any investigation made by the Administrative Agent or any Bank or
on their behalf and notwithstanding that the Administrative Agent or any Bank
may have had notice or knowledge of any Default or Unmatured Default at the time
of any Loan or Commitment, and shall continue in full force and effect as long
as any Loan or any other Obligation shall remain unpaid or unsatisfied.
 
10.2 Governmental Regulation.  Anything contained in this Agreement to the
contrary notwithstanding, no Bank shall be obligated to extend credit to the
Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.
 
10.3 Taxes.  Any taxes (excluding income taxes) or other similar assessments or
charges payable or ruled payable by any Governmental Authority in respect of the
Loan Documents shall be paid by the Borrower, together with interest and
penalties, if any.
 
10.4 Headings.  Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.
 
10.5 Entire Agreement.  This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter.  In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided, that the inclusion of supplemental rights or
remedies in favor of the Administrative Agent or the Banks in any other Loan
Document shall not be deemed a conflict with this Agreement.  Each Loan Document
was drafted with the joint participation of the respective parties thereto and
shall be construed neither against nor in favor of any party, but rather in
accordance with the fair meaning thereof.
 
10.6 Several Obligations.  The obligations of the Banks hereunder to make
Ratable Loans are several and not joint.  No Bank shall be the partner or agent
of any other (except to the extent to which the Administrative Agent is
authorized to act as such).  The failure of any Bank to perform any of its
obligations hereunder shall not relieve any other Bank from any of its
obligations hereunder. This Agreement shall not be construed so as to confer any
right or benefit upon any Person other than the parties to this Agreement and
their respective successors and assigns.
 
10.7 Expenses; Indemnification.
 
(a) The Borrower agrees (a) to pay or reimburse the Administrative Agent for all
costs and expenses incurred in connection with the development, preparation,
negotiation and execution of this Agreement and the other Loan Documents and any
amendment, waiver, consent or other modification requested by the Borrower of
the provisions hereof and thereof (whether or not the transactions contemplated
hereby or thereby are consummated); provided that all costs and expenses
incurred in connection with any amendment, waiver, consent or other modification
requested by the Administrative Agent or a Bank of the provisions of this
Agreement and the other Loan Documents shall be paid by the Administrative Agent
or such Bank (including, without limitation, the costs and expenses incurred by
the Borrower) (whether or not the transactions contemplated thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including all Attorney Costs, and (b) to pay or
reimburse the Administrative Agent and each Bank for all costs and expenses
incurred in connection with the enforcement, attempted enforcement, or
preservation of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any “workout”
or restructuring in respect of the Obligations and during any legal proceeding,
including any proceeding under any Debtor Relief Law), including all Attorney
Costs.  The foregoing costs and expenses shall include all search, filing,
recording, title insurance and appraisal charges and fees and taxes related
thereto, and other out-of-pocket expenses incurred by the Administrative Agent
and the cost of independent public accountants and other outside experts
retained by the Administrative Agent or any Bank.  All amounts due under this
Section 10.7 shall be payable within ten Business Days after demand
therefor.  The agreements in this Section shall survive the termination of the
Commitments and repayment of all other Obligations.
 
48
 
 

--------------------------------------------------------------------------------

 
(b) Whether or not the transactions contemplated hereby are consummated, the
Borrower shall indemnify and hold harmless each Administrative Agent-Related
Person, each Bank and their respective Affiliates, directors, officers,
employees, counsel, agents and attorneys-in-fact (collectively the
“Indemnitees”) from and against any and all liabilities, obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
and disbursements (including Attorney Costs) of any kind or nature whatsoever
which may at any time be imposed on, incurred by or asserted against any such
Indemnitee in any way relating to or arising out of or in connection with (a)
the execution, delivery, enforcement, performance or administration of any Loan
Document or any other agreement, letter or instrument delivered in connection
with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (b) any Commitment or Loan or the use or
proposed use of the proceeds therefrom, or (c) any actual or prospective claim,
litigation, investigation or proceeding by third parties relating to any of the
foregoing, whether based on contract, tort or any other theory (including any
investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”); provided, that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements are determined  by a court of competent jurisdiction by final
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee, subject to Oregon Revised Statutes § 20.096.  No Indemnitee
shall be liable for any damages arising from the use by others of any
information or other materials obtained through IntraLinks, electronic
telecommunications, or other similar information transmission systems in
connection with this Agreement, nor shall any Indemnitee have any liability for
any indirect, consequential or punitive damages relating to this Agreement or
any other Loan Document or arising out of its activities in connection herewith
or therewith (whether before or after the Closing Date).  All amounts due under
this Section 10.7 shall be payable within ten Business Days after demand
therefor.  The agreements in this Section shall survive the resignation of the
Administrative Agent, the replacement of any Bank, the termination of the
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.
 
 
49
 
 

--------------------------------------------------------------------------------

 
10.8 Numbers of Documents.  All statements, notices, closing documents, and
requests hereunder shall be furnished to the Administrative Agent with
sufficient counterparts so that the Administrative Agent may furnish one to each
of the Banks.
 
10.9 Accounting.
 
(a) Except as provided to the contrary herein, all accounting terms used herein
shall be interpreted and all accounting determinations hereunder shall be made
in accordance with Agreement Accounting Principles.  The Borrower will not make
any change in its fiscal year or in the Agreement Accounting Principles.
 
(b) If at any time any change in Agreement Accounting Principles would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in Agreement Accounting Principles (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with Agreement
Accounting Principles prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in Agreement
Accounting Principles.
 
10.10 Severability of Provisions.  Any provision of this Agreement and the other
Loan Documents to which the Borrower is a party that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions thereof, and any such prohibition or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.  Without limiting the foregoing provisions of this
Section 10.10, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Banks shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, then such
provisions shall be deemed to be in effect only to the extent not so limited.
 
10.11 Nonliability of Banks.  The relationship between the Borrower and the
Banks and the Administrative Agent with respect to this Agreement shall be
solely that of borrower and lender.  Neither the Administrative Agent nor any
Bank shall have any fiduciary responsibilities to the Borrower with respect to
this Agreement.  Neither the Administrative Agent nor any Bank undertakes under
this Agreement any responsibility to the Borrower to review or inform the
Borrower of any matter in connection with any phase of the Borrower’s business
or operations.
 
50
 
 

--------------------------------------------------------------------------------

 
10.12 Confidentiality.  Each of the Administrative Agent and the Banks agrees to
maintain the confidentiality of the Information (as defined below); except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
who are involved with the lending facility contemplated by this Agreement (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) to the extent requested by any regulatory
authority (including any bank examiner or self-regulatory authority, such as the
National Association of Insurance Commissioners); (c) to the extent  required by
applicable Laws or regulations or by any subpoena or similar legal process; (d)
to any other party hereto; (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder; (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or any Eligible Assignee invited to
be a Bank pursuant to Section 2.7 or (ii) any actual or prospective counterparty
(or its professional advisor) to any swap or derivative transaction relating to
the Borrower and its obligations; (g) with the consent of the Borrower; or (h)
to the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent or any Bank on a nonconfidential basis from a source other
than the Borrower.  For purposes of this Section, “Information” means all
information received from the Borrower relating to the Borrower or its business,
other than any such information that is available to the Administrative Agent or
any Bank on a nonconfidential basis prior to disclosure by the Borrower;
provided, that in the case of information received from the Borrower after the
date hereof, such information is clearly identified in writing at the time of
delivery as confidential.  Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
 
10.13 CHOICE OF LAW.  THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A CONTRARY
EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF OREGON BUT GIVING
EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.
 
10.14 CONSENT TO JURISDICTION.  THE BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR OREGON STATE COURT
SITTING IN PORTLAND, OREGON IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENTS AND THE BORROWER HEREBY IRREVOCABLY AGREES THAT
ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER
HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A
COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.  NOTHING HEREIN SHALL LIMIT
THE RIGHT OF ANY ADMINISTRATIVE AGENT OR ANY BANK TO BRING PROCEEDINGS AGAINST
THE BORROWER IN THE COURTS OF ANY OTHER JURISDICTION.
 
51
 
 

--------------------------------------------------------------------------------

 
10.15 WAIVER OF JURY TRIAL.  THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH
BANK HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY
OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN
ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE
RELATIONSHIP ESTABLISHED THEREUNDER.
 
10.16 OREGON LEGAL NOTICE.  UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND
COMMITMENTS MADE BY US CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE
NOT FOR PERSONAL, FAMILY OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY THE
BORROWER’S RESIDENCE MUST BE IN WRITING, EXPRESS CONSIDERATION AND BE SIGNED BY
US TO BE ENFORCEABLE.  THE TERM “US” MEANS THE ADMINISTRATIVE AGENT AND THE
BANKS.
 
10.17 Counterparts.  This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Agreement by signing any such
counterpart.
 
10.18 No Advisory or Fiduciary Responsibility.  In connection with all aspects
of each transaction contemplated hereby, the Borrower acknowledges and agrees
that: (i) the credit facility provided for hereunder and any related arranging
or other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document)
constitute arm’s-length commercial transactions between the Borrower  and its
Affiliates, on the one hand, and the Administrative Agent and other agents party
hereto, on the other hand, and the Borrower is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof); (ii) in connection
with the process leading to such transaction, the Administrative Agent and each
of the other agents party hereto is and has been acting solely as a principal
and is not the financial advisor, agent or fiduciary, for the Borrower or any of
its Affiliates, stockholders, creditors or employees or any other Person; (iii)
neither the Administrative Agent nor any other agent party hereto has assumed or
will assume an advisory, agency or fiduciary responsibility in favor of the
Borrower with respect to any of the transactions contemplated hereby or the
process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of whether
the Administrative Agent or any other agent party hereto has advised or is
currently advising the Borrower or any of its Affiliates on other matters) and
neither the Administrative Agent nor any other agent party hereto has any
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; (iv) the Administrative Agent and the
other agents party hereto and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and neither the Administrative Agent nor any such
other agent has any obligation to disclose any of such interests by virtue of
any advisory, agency or fiduciary relationship; and (v) each of the
Administrative Agent and the other agents party hereto has not provided and will
not provide any legal, accounting, regulatory or tax advice with respect to any
of the transactions contemplated hereby (including any amendment, waiver or
other modification hereof or of any other Loan Document) and the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate.  The Borrower hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against the
Administrative Agent and each other agent party hereto with respect to any
breach or alleged breach of agency or fiduciary duty.
 
52
 
 

--------------------------------------------------------------------------------

 
10.19 USA PATRIOT Act Notice.  Each Bank that is subject hereto and the
Administrative Agent (for itself and not on behalf of any Bank) hereby notifies
the Borrower that pursuant to the requirements of the USA PATRIOT Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Bank or the Administrative Agent, as
applicable, to identify the Borrower in accordance with such Act.
 
ARTICLE XI 
THE ADMINISTRATIVE AGENT
 
11.1 Appointment and Authorization of Administrative Agent.  Each Bank hereby
irrevocably, subject to Section 11.9, appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto.  Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Bank or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.  Without limiting the generality of the foregoing
sentence, the use of the term “agent” herein and in the other Loan Documents
with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law.  Instead, such term is used merely as a matter
of market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.
 
11.2 Delegation of Duties.  The Administrative Agent may execute any of its
duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such
duties.  The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct.
 
11.3 Liability of Administrative Agent.  No Administrative Agent-Related Person
shall (a) be liable for any action taken or omitted to be taken by any of them
under or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby (except for its own gross negligence or willful
misconduct in connection with its duties expressly set forth herein), or (b) be
responsible in any manner to any Bank or participant for any recital, statement,
representation or warranty made by Borrower or any Subsidiary or Affiliate of
the Borrower, or any officer thereof, contained herein or in any other Loan
Document, or in any certificate, report, statement or other document referred to
or provided for in, or received by the Administrative Agent under or in
connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or for any failure of Borrower or any other party to
any Loan Document to perform its obligations hereunder or thereunder.  No
Administrative Agent-Related Person shall be under any obligation to any Bank or
participant to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the properties, books or records of Borrower
or any of its Subsidiaries or Affiliates thereof.
 
53
 
 

--------------------------------------------------------------------------------

 
11.4 Reliance by Administrative Agent.
 
(a) The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, electronic mail message, statement or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to Borrower), independent
accountants and other experts selected by the Administrative Agent.  The
Administrative Agent shall be fully justified in failing or refusing to take any
action under any Loan Document unless it shall first receive such advice or
concurrence of the Majority Banks as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Banks against
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action.  The Administrative Agent shall in
all cases be fully protected in acting, or in refraining from acting, under this
Agreement or any other Loan Document in accordance with a request or consent of
the Majority Banks (or such greater number of Banks as may be expressly required
hereby in any instance) and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Banks.
 
(b) For purposes of determining compliance with the conditions specified in
Section 4.1, each Bank that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Bank unless the Administrative Agent shall have received
notice from such Bank prior to the proposed Closing Date specifying its
objection thereto.
 
11.5 Notice of Default.  The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Unmatured Default,
except with respect to defaults in the payment of principal, interest and fees
required to be paid to the Administrative Agent for the account of the Banks,
unless the Administrative Agent shall have received written notice from a Bank
or the Borrower referring to this Agreement, describing such Default and stating
that such notice is a “notice of default.”  The Administrative Agent will notify
the Banks of its receipt of any such notice.  The Administrative Agent shall
take such action with respect to such Default as may be directed by the Majority
Banks in accordance with Article VIII; provided, however, that unless and until
the Administrative Agent has received any such direction, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default as it shall deem advisable or
in the best interest of the Banks.
 
54
 
 

--------------------------------------------------------------------------------

 
11.6 Credit Decision; Disclosure of Information by Administrative Agent.  Each
Bank acknowledges that no Administrative Agent-Related Person has made any
representation or warranty to it, and that no act by the Administrative Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of Borrower and its Subsidiaries or Affiliates thereof,
shall be deemed to constitute any representation or warranty by any
Administrative Agent-Related Person to any Bank as to any matter, including
whether Administrative Agent-Related Persons have disclosed material information
in their possession.  Each Bank represents to the Administrative Agent that it
has, independently and without reliance upon any Administrative Agent-Related
Person and based on such documents and information as it has deemed appropriate,
made its own appraisal of and investigation into the business, prospects,
operations, property, financial and other condition and creditworthiness of the
Borrower and its Subsidiaries, and all applicable bank or other regulatory Laws
relating to the transactions contemplated hereby, and made its own decision to
enter into this Agreement and to extend credit to the Borrower hereunder.  Each
Bank also represents that it will, independently and without reliance upon any
Administrative Agent-Related Person and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
analysis, appraisals and decisions in taking or not taking action under this
Agreement and the other Loan Documents, and to make such investigations as it
deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of the
Borrower.  Except for notices, reports and other documents expressly required to
be furnished to the Banks by the Administrative Agent herein, the Administrative
Agent shall not have any duty or responsibility to provide any Bank with any
credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of Borrower or any
of its Affiliates which may come into the possession of any Administrative
Agent-Related Person.
 
11.7 Indemnification of Administrative Agent.  Whether or not the transactions
contemplated hereby are consummated, the Banks shall indemnify upon demand each
Administrative Agent-Related Person (to the extent not reimbursed by or on
behalf of Borrower and without limiting the obligation of Borrower to do so),
pro rata, and hold harmless each Administrative Agent-Related Person from and
against any and all Indemnified Liabilities incurred by it; provided, however,
that no Bank shall be liable for the payment to any Administrative Agent-Related
Person of any portion of such Indemnified Liabilities to the extent determined
in a final, nonappealable judgment by a court of competent jurisdiction to have
resulted from such Administrative Agent-Related Person’s own gross negligence or
willful misconduct; provided, however, that no action taken in accordance with
the directions of the Majority Banks shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section.  Without
limitation of the foregoing, each Bank shall reimburse the Administrative Agent
upon demand for its ratable share of any costs or out-of-pocket expenses
(including Attorney Costs) incurred by the Administrative Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement, any other Loan Document, or any document contemplated by or
referred to herein, to the extent that the Administrative Agent is not
reimbursed for such expenses by or on behalf of the Borrower.  The undertaking
in this Section shall survive termination of the Commitments, the payment of all
other Obligations and the resignation of the Administrative Agent.
 
 
55
 
 

--------------------------------------------------------------------------------

 
11.8 Administrative Agent in Individual Capacity.  Bank of America and its
Affiliates may make loans to, accept deposits from, acquire equity interests in
and generally engage in any kind of banking, trust, financial advisory,
underwriting or other business with Borrower and its Affiliates as though Bank
of America were not the Administrative Agent hereunder and without notice to or
consent of the Banks.  The Banks acknowledge that, pursuant to such activities,
Bank of America or its Affiliates may receive information regarding Borrower or
its Affiliates (including information that may be subject to confidentiality
obligations in favor of Borrower or such Affiliate) and acknowledge that the
Administrative Agent shall be under no obligation to provide such information to
them.  With respect to its Loans, Bank of America shall have the same rights and
powers under this Agreement as any other Bank and may exercise such rights and
powers as though it were not the Administrative Agent, and the terms “Bank” and
“Banks” include Bank of America in its individual capacity.
 
11.9 Successor Administrative Agent.  The Administrative Agent may, and at the
request of the Majority Banks shall, resign as Administrative Agent upon 30
days’ notice to the Banks.  If the Administrative Agent resigns under this
Agreement, the Majority Banks shall appoint from among the Banks a successor
administrative agent for the Banks, which successor administrative agent shall
be consented to by the Borrower at all times other than during the existence of
a Default (which consent of the Borrower shall not be unreasonably withheld or
delayed).  If no successor administrative agent is appointed prior to the
effective date of the resignation of the Administrative Agent, the
Administrative Agent may appoint, after consulting with the Banks and the
Borrower, a successor administrative agent from among the Banks.  Upon the
acceptance of its appointment as successor administrative agent hereunder, the
Person acting as such successor administrative agent shall succeed to all the
rights, powers and duties of the retiring Administrative Agent and the term
“Administrative Agent” shall mean such successor agent and the retiring
Administrative Agent’s appointment, powers and duties as Administrative Agent
shall be terminated. After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Article XI and Section
10.7 shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was Administrative Agent under this Agreement.  If no successor
administrative agent has accepted appointment as Administrative Agent by the
date which is 30 days following a retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective and the Banks shall perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Majority Banks
appoint a successor agent as provided for above.
 
11.10 Foreign Banks.
 
56
 
 

--------------------------------------------------------------------------------

 
(a) Each Bank that is a “foreign corporation, partnership or trust” within the
meaning of the Code and that is entitled to an exemption from or reduction of
withholding tax under the laws of the jurisdiction in which the Borrower is
resident for tax purposes or any treaty to which such jurisdiction is a party
with respect to payments hereunder or under any Loan Documents shall deliver to
the Administrative Agent, prior to receipt of any payment subject to withholding
under the Code (or after accepting an assignment of an interest herein), two
duly signed completed copies of either IRS Form W-8BEN or any successor thereto
(relating to such Person and entitling it to an exemption from, or reduction of,
withholding tax on all payments to be made to such Person by the Borrower
pursuant to this Agreement) or IRS Form W-8ECI or any successor thereto
(relating to all payments to be made to such Person by the Borrower pursuant to
this Agreement) or such other evidence satisfactory to the Borrower and the
Administrative Agent that such Person is entitled to an exemption from, or
reduction of, U.S. withholding tax.  Thereafter and from time to time, each such
Person shall, to the extent it may lawfully do so, (a) promptly submit to the
Administrative Agent such additional duly completed and signed copies of one of
such forms (or such successor forms as shall be adopted from time to time by the
relevant United States taxing authorities) as may then be available under then
current United States laws and regulations to avoid, or such evidence as is
satisfactory to the Borrower and the Administrative Agent of any available
exemption from or reduction of, United States withholding taxes in respect of
all payments to be made to such Person by the Borrower pursuant to this
Agreement, (b) promptly notify the Administrative Agent of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction, and (c) take such steps as shall not be materially disadvantageous to
it, in the reasonable judgment of such Bank, and as may be reasonably necessary
(including the re-designation of its Lending Office) to avoid any requirement of
applicable Laws that the Borrower make any deduction or withholding for taxes
from amounts payable to such Person.  If such Person, to the extent it may
lawfully do so, fails to deliver the above forms or other documentation, then
the Administrative Agent may withhold from any interest payment to such Person
an amount equivalent to the applicable withholding tax imposed by Sections 1441
and 1442 of the Code, without reduction.  If any Governmental Authority asserts
that the Administrative Agent did not properly withhold any tax or other amount
from payments made in respect of such Person, such Person shall indemnify the
Administrative Agent therefor, including all penalties and interest, any taxes
imposed by any jurisdiction on the amounts payable to the Administrative Agent
under this Section, and costs and expenses (including Attorney Costs) of the
Administrative Agent.
 
(b) If a payment made to a Bank under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Bank were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Bank shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Bank has complied with such Bank’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment.  Solely for purposes of this
Section 11.10(b), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.
 
57
 
 

--------------------------------------------------------------------------------

 
(c) The obligations of the Banks under this Section shall survive the payment of
all Obligations and the resignation or replacement of the Administrative Agent.
 
11.11 Administrative Agent May File Proofs of Claim.  In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to Borrower, the Administrative Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:
 
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Banks and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Banks and the Administrative Agent and their respective
agents and counsel, and all other amounts due the Banks and the Administrative
Agent under Sections 2.4 and 10.7 allowed in such judicial proceeding; and
 
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Bank to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Banks, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.4 and 10.7.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Bank any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Bank or to authorize the Administrative Agent to vote in
respect of the claim of any Bank in any such proceeding.
 
11.12 Other Agents; Co-Lead Arrangers.  None of the Persons identified in this
Agreement as a “Syndication Agent,” “Co-Documentation Agent” or “Co-Arranger”
shall have any right, power, obligation, liability, responsibility or duty under
this Agreement other than those applicable to all Banks as such.  Without
limiting the foregoing, none of the Persons so identified shall have or be
deemed to have any fiduciary relationship with any Bank.  Each Bank acknowledges
that it has not relied, and will not rely, on any of the Persons so identified
in deciding to enter into this Agreement or in taking or not taking action
hereunder.
 
ARTICLE XII  
SETOFF; RATABLE PAYMENTS
 
12.1 Setoff.  In addition to any rights and remedies of the Banks provided by
law, if the Borrower becomes insolvent, however evidenced, or any Default occurs
and is continuing, each Bank is authorized at any time and from time to time,
without prior notice to the Borrower, any such notice being waived by the
Borrower to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held by, and other indebtedness at any time owing by, such Bank to or for
the credit or the account of the Borrower against any and all Obligations owing
to such Bank, now or hereafter existing, irrespective of whether or not the
Administrative Agent or such Bank shall have made demand under this Agreement or
any other Loan Document and although such Obligations may be contingent or
unmatured; provided that, in the event that any Defaulting Bank shall exercise
any such right of setoff, (a) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.8 and, pending such payment, shall be
segregated by such Defaulting Bank from its other funds and deemed held in trust
for the benefit of the Administrative Agent and the Banks, and (b) the
Defaulting Bank shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Bank as
to which it exercised such right of setoff.  Each Bank agrees promptly to notify
the Borrower and the Administrative Agent after any such set-off and application
made by such Bank; provided, however, that the failure to give such notice shall
not affect the validity of such set-off and application.
 
58
 
 

--------------------------------------------------------------------------------

 
12.2 Ratable Payments.  If any Bank, whether by setoff or otherwise, has payment
made to it upon its Loans in a greater proportion than that received by any
other Bank (except as specifically contemplated by the terms of this Agreement),
such Bank agrees, promptly upon demand, to purchase a portion of the Loans held
by the other Banks so that after such purchase each Bank will hold its ratable
proportion of Loans.  If any Bank, whether in connection with setoff or amounts
which might be subject to setoff or otherwise, receives collateral or other
protection for its Obligations or such amounts which may be subject to set off,
such Bank agrees, promptly upon demand, to take such action necessary such that
all Banks share in the benefits of such collateral ratably in proportion to
their Loans.  In case any such payment is disturbed by legal process, or
otherwise, appropriate further adjustments shall be made.  Nothing in this
Section shall impair the right of any Bank to exercise any right of set-off or
counterclaim it may have and apply the amount subject to such exercise to the
payment of indebtedness of the Borrower other than the Obligations.  The
provisions of this Section shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement (including the application of funds from the existence of a Defaulting
Bank).
 
ARTICLE XIII  
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
 
13.1 Successors and Assigns.
 
(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Bank and no Bank may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section or (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and
void).  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Indemnitees) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
 
59
 
 

--------------------------------------------------------------------------------

 
(b) Any Bank may at any time assign to one or more assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans at the time owing to it); provided, that any such
assignment shall be subject to the following conditions: (i) (A) in the case of
an assignment of the entire remaining amount of the assigning Bank's Commitment
and the Loans at the time owing to it or in the case of an assignment to a Bank,
an Affiliate of a Bank or an Approved Fund with respect to a Bank, no minimum
amount need be assigned and (B) in any case not described in subsection
(b)(i)(A) of this Section the aggregate amount of the Commitment (which for this
purpose includes Loans outstanding thereunder) subject to each such assignment,
determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $10,000,000 unless each of the Administrative Agent and, so long as no
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); (ii) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Bank's rights and obligations under this Agreement with respect to the
Loans or the Commitment assigned, except that this clause (ii) shall not apply
to rights and obligations in respect of Competitive Bid Loans; (iii) no consent
shall be required for any assignment except to the extent required by subsection
(b)(i)(B) of this Section and, in addition (A) the consent of the Borrower (such
consent not to be unreasonably withheld) shall be required unless (1) a Default
has occurred and is continuing at the time of such assignment or (2) such
assignment is to a Bank, an Affiliate of a Bank or an Approved Fund; provided
that the Borrower shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Administrative Agent
within ten (10) Business Days after having received notice thereof, and (B) the
consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed shall be required if such assignment is to a Person that is
not a Bank, an Affiliate of a Bank or an Approved Fund with respect to a Bank;
(iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, provided, however, that the Administrative Agent
may, in its sole discretion, elect to waive such processing and recordation fee
in the case of any assignment (the assignee, if it is not a Bank, shall deliver
to the Administrative Agent a completed administrative questionnaire in a form
supplied by the Administrative Agent); (v) no such assignment shall be made to
the Borrower or any of Borrower’s Affiliates or Subsidiaries; (vi) to any
Defaulting Bank or any of its Subsidiaries, or any Person who, upon becoming a
Bank hereunder, would constitute any of the foregoing Persons described in this
clause (vi); and (vii) no such assignment shall be made to a natural person.  In
connection with any assignment of rights and obligations of any Defaulting Bank
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Administrative Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Bank, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Bank to the Administrative Agent or any Bank hereunder (and interest
accrued thereon) and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Bank hereunder shall
become effective under applicable Law without compliance with the provisions of
the foregoing sentence, then the assignee of such interest shall be deemed to be
a Defaulting Bank for all purposes of this Agreement until such compliance
occurs.  Subject to acceptance and recording thereof by the Administrative Agent
pursuant to subsection (c) of this Section, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder, if not
already a party hereto, shall become a party to this Agreement and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Bank under this Agreement, and the assigning Bank
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Bank's rights
and obligations under this Agreement, such Bank shall cease to be a party hereto
but shall continue to be entitled to the benefits of Sections 3.1, 3.2, 3.4 and
10.7 with respect to facts and circumstances occurring prior to the effective
date of such assignment).  Upon request, the Borrower (at its expense) shall
execute and deliver a Note to the assignee Bank. Any assignment or transfer by a
Bank of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Bank of a participation in accordance with subsection (d) of this Section.
 
60
 
 

--------------------------------------------------------------------------------

 
(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower (and such agency being solely for tax purposes), shall maintain at the
Administrative Agent’s Office a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Banks, and the Commitments of, and principal amounts of the Loans owing to, each
Bank pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Banks may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Bank hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary.  In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Bank as a
Defaulting Bank.  The Register shall be available for inspection by the Borrower
and any Bank, at any reasonable time and from time to time upon reasonable prior
notice.
 
(d) Any Bank may at any time, without the consent of, or notice to, the Borrower
or the Administrative Agent, sell participations to any Person (other than a
natural person, a Defaulting Bank or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries ) (each, a “Participant”) in all or a portion of such
Bank's rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided, that (i) such
Bank's obligations under this Agreement shall remain unchanged, (ii) such Bank
shall remain solely responsible to the other parties hereto for the performance
of such obligations and (iii) the Borrower, the Administrative Agent and the
other Banks shall continue to deal solely and directly with such Bank in
connection with such Bank's rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Bank sells such a participation
shall provide that such Bank shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any  provision
of this Agreement; provided that such agreement or instrument may provide that
such Bank will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 8.2 that affects such Participant.  Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.1, 3.2 and 3.4, and shall be bound by the obligations set
forth in Section 3.6, to the same extent as if it were a Bank and had acquired
its interest by assignment pursuant to subsection (b) of this Section.  To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 12.1 as though it were a Bank, provided such Participant agrees to be
subject to Section 12.2 as though it were a Bank.
 
61
 
 

--------------------------------------------------------------------------------

 
(e) A Participant shall not be entitled to receive any greater payment under
Section 3.1 or 3.4 than the applicable Bank would have been entitled to receive
with respect to the participation sold to such Participant, unless the sale of
the participation to such Participant is made with the Borrower's prior written
consent.  A Participant that would be a Foreign Bank if it were a Bank shall not
be entitled to the benefits of Section 3.1 unless the Borrower is notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 11.10 as though it were a Bank.
 
(f) Each Bank that sells a participation shall, acting solely for this purpose
as an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Bank shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant's
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Bank shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the
contrary.  For the avoidance of doubt, the Administrative Agent (in its capacity
as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
 
(g) Any Bank may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement (including under its Note, if any) to
secure obligations of such Bank, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or central bank with jurisdiction over
such Bank; provided, that no such pledge or assignment shall release such Bank
from any of its obligations hereunder or substitute any such pledgee or assignee
for such Bank as a party hereto.
 
(h) The words “execution,” “signed,” “signature” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable Law, including the Federal Electronic
Signatures and Global and National Commerce Act or any state Laws based on or
substantially similar to the Uniform Electronic Transactions Act.
 
62
 
 

--------------------------------------------------------------------------------

 
(i) As used herein, the following terms have the following meanings:
 
“Eligible Assignee” means  any Person that meets the requirements to be an
assignee under Section 13.1(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 13.1(b)(iii)).
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
 
“Approved Fund” means any Fund that is administered or managed by (a) a Bank,
(b) an Affiliate of a Bank or (c) an entity or an Affiliate of an entity that
administers or manages a Bank.
 
 
[Remainder of page intentionally left blank.]
 
63

 


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
NIKE, INC.
 
By:    _________________________________                                                          
Name: ________________________________                                                               
Title: _________________________________                                                               


 
Address for notices:
 
NIKE, Inc.
One Bowerman Drive
Beaverton, Oregon 97005-6453
Attention: Treasurer
Facsimile: 503-532-2637


With a copy to:
 
NIKE, Inc.
One Bowerman Drive
Beaverton, Oregon 97005-6453
Attention: General Counsel
Facsimile: 503-646-6926



CREDIT AGREEMENT
(NIKE, Inc.)
Signature Page


 
 

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., as
Administrative Agent
 
By:    _________________________________                                                          
Name: ________________________________                                                               
Title: _________________________________                                                               


                                    


 

CREDIT AGREEMENT
(NIKE, Inc.)
Signature Page


 
 

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., as a Bank
 
By:    _________________________________                                                          
Name: ________________________________                                                               
Title: _________________________________                                                               



CREDIT AGREEMENT
(NIKE, Inc.)
Signature Page


 
 

--------------------------------------------------------------------------------

 

CITIBANK, N.A., as Syndication Agent and as a Bank
 
By:    _________________________________                                                          
Name: ________________________________                                                               
Title: _________________________________                                                               


                                                

CREDIT AGREEMENT
(NIKE, Inc.)
Signature Page


 
 

--------------------------------------------------------------------------------

 

DEUTSCHE BANK SECURITIES INC., as Co-Documentation Agent


By:    _________________________________                                                          
Name: ________________________________                                                               
Title: _________________________________                                                               


                                              


By:    _________________________________                                                          
Name: ________________________________                                                               
Title: _________________________________                                                               


                                            






DEUTSCHE BANK AG NEW YORK BRANCH, as Lender


By:    _________________________________                                                          
Name: ________________________________                                                               
Title: _________________________________                                                               


                                             


By:    _________________________________                                                          
Name: ________________________________                                                               
Title: _________________________________                                                               




CREDIT AGREEMENT
(NIKE, Inc.)
Signature Page


 
 

--------------------------------------------------------------------------------

 

HSBC BANK USA, N.A., as
Co-Documentation Agent and as a Bank


By:    _________________________________                                                          
Name: ________________________________                                                               
Title: _________________________________                                                               


CREDIT AGREEMENT
(NIKE, Inc.)
Signature Page


 
 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A., as
Co-Documentation Agent and as a Bank


By:    _________________________________                                                          
Name: ________________________________                                                               
Title: _________________________________                                                               


                                                

CREDIT AGREEMENT
(NIKE, Inc.)
Signature Page


 
 

--------------------------------------------------------------------------------

 

GOLDMAN SACHS BANK USA, as
Co-Agent and as a Bank


By:    _________________________________                                                          
Name: ________________________________                                                               
Title: _________________________________                                                               


                                        

CREDIT AGREEMENT
(NIKE, Inc.)
Signature Page


 
 

--------------------------------------------------------------------------------

 

ROYAL BANK OF CANADA, as
Co-Agent and as a Bank


By:    _________________________________                                                          
Name: ________________________________                                                               
Title: _________________________________                                                               


                                              

CREDIT AGREEMENT
(NIKE, Inc.)
Signature Page


 
 

--------------------------------------------------------------------------------

 

THE NORTHERN TRUST COMPANY, as Co-Agent and as a Bank


By:    _________________________________                                                          
Name: ________________________________                                                               
Title: _________________________________                                                               


CREDIT AGREEMENT
(NIKE, Inc.)
Signature Page


 
 

--------------------------------------------------------------------------------

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Co-Agent and as a Bank


By:    _________________________________                                                          
Name: ________________________________                                                               
Title: _________________________________                                                               


                                      

CREDIT AGREEMENT
(NIKE, Inc.)
Signature Page


 
 

--------------------------------------------------------------------------------

 

ING BANK N.V. DUBLIN BRANCH, as Co-Agent and as a Bank


By:    _________________________________                                                          
Name: ________________________________                                                               
Title: _________________________________                                                               


                                    

CREDIT AGREEMENT
(NIKE, Inc.)
Signature Page


 
 

--------------------------------------------------------------------------------

 

BANK OF CHINA, as a Bank


By:    _________________________________                                                          
Name: ________________________________                                                               
Title: _________________________________                                                               


                                      

CREDIT AGREEMENT
(NIKE, Inc.)
Signature Page


 
 

--------------------------------------------------------------------------------

 

BARCLAYS BANK PLC, as a Bank


By:    _________________________________                                                          
Name: ________________________________                                                               
Title: _________________________________                                                               


                                                    

CREDIT AGREEMENT
(NIKE, Inc.)
Signature Page


 
 

--------------------------------------------------------------------------------

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Bank


By:    _________________________________                                                          
Name: ________________________________                                                               
Title: _________________________________                                                               


                                  


By:    _________________________________                                                          
Name: ________________________________                                                               
Title: _________________________________                                                               


                            



CREDIT AGREEMENT
(NIKE, Inc.)
Signature Page


 
 

--------------------------------------------------------------------------------

 

THE ROYAL BANK OF SCOTLAND PLC, as a Bank


By:    _________________________________                                                          
Name: ________________________________                                                               
Title: _________________________________                                                               


CREDIT AGREEMENT
(NIKE, Inc.)
Signature Page


 
 

--------------------------------------------------------------------------------

 
 

 
EXHIBIT A-1
NOTE
(Ratable Loans)
 
 ___________, 201__
 
NIKE, INC., an Oregon corporation (the “Borrower”), promises to pay to the order
of _______________ or registered assigns (the “Bank”) the aggregate unpaid
principal amount of all Ratable Loans made by the Bank to the Borrower pursuant
to Section 2.2 of the Credit Agreement (as the same may be amended or modified,
the “Agreement”) hereinafter referred to, in immediately available funds at the
Administrative Agent’s Office or as otherwise directed by the Administrative
Agent pursuant to the terms of the Agreement, together with interest on the
unpaid principal amount hereof at the rates and on the dates set forth in the
Agreement.  The Borrower shall pay each of these respective Ratable Loans in
full in accordance with the Agreement.  All Ratable Loans not sooner repaid
shall be paid in full on the Termination Date.
 
The Bank shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Ratable Loan made by it and the date and amount of each
principal payment hereunder; provided, however, that any failure to so record
shall not affect the Borrower’s Obligations under this Note.
 
This Note is one of the Ratable Notes issued pursuant to, and is entitled to the
benefits of, the Credit Agreement dated as of November 1, 2011, among the
Borrower, Bank of America, N.A., as Administrative Agent, and the Banks and
other Persons party thereto, including the Bank, to which Agreement reference is
hereby made for a statement of the terms and conditions under which this Note
may be prepaid or its maturity date accelerated.  Capitalized terms used herein
and not otherwise defined herein are used with the meanings attributed to them
in the Agreement.
 
OREGON LEGAL NOTICE.  UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND
COMMITMENTS MADE BY US CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE
NOT FOR PERSONAL, FAMILY OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY THE
BORROWER’S RESIDENCE MUST BE IN WRITING WITH EXPRESS CONSIDERATION AND SIGNED BY
US TO BE ENFORCEABLE.  THE TERM “US” MEANS THE BANK.
 
NIKE, INC.
 
By:    _________________________________                                                          
Name: ________________________________                                                               
Title: _________________________________                                                               





A-1-1
 


 
 

--------------------------------------------------------------------------------

 

SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL
TO
NOTE (RATABLE LOANS) OF NIKE, INC.






 
 
Date
 
 
Borrower
Principal
Amount of
  Loan
Maturity
of Interest
  Period
Principal
Amount
  Paid   
 
Unpaid
Balance
                       




A-1-2


 
 

--------------------------------------------------------------------------------

 

EXHIBIT A-2


NOTE
(Competitive Bid Loans)


 ___________, 201__


NIKE, INC., an Oregon corporation (the “Borrower”), promises to pay, on or
before the Termination Date, to the order of   (the “Bank”) the aggregate unpaid
principal amount of all Competitive Bid Loans made by the Bank to the Borrower
pursuant to Section 2.3 of the Credit Agreement hereinafter referred to (as the
same may be amended or modified, the “Agreement”), in lawful money of the United
States in immediately available funds at the Administrative Agent’s Office or as
otherwise directed by the Administrative Agent pursuant to the terms of the
Agreement, together with interest, in like money and funds, on the unpaid
principal amount hereof at the rates and on the dates determined in accordance
with the Agreement.  The Borrower shall pay each of the Competitive Bid Loans in
full on the last day of such Competitive Bid Loan’s applicable Interest Period.
 
The Bank shall, and is hereby authorized to, record on the schedule attached
hereto, or otherwise record in accordance with its usual practice, the date and
amount of each Competitive Bid Loan made by it and the date and amount of each
principal payment hereunder, provided, however, that any failure to so record
shall not affect the Borrower’s Obligations under this Note.
 
This Note is one of the Competitive Bid Notes issued pursuant to, and is
entitled to the benefits of, the Credit Agreement dated as of November 1, 2011,
among the Borrower, Bank of America, N.A., as Administrative Agent, and the
Banks and other Persons party thereto, including the Bank, to which Agreement
reference is hereby made for a statement of the terms and conditions under which
this Note may be prepaid or its maturity date accelerated.  Capitalized terms
used herein and not otherwise defined herein are used with the meanings
attributed to them in the Agreement.
 
OREGON LEGAL NOTICE.  UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND
COMMITMENTS MADE BY US CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE
NOT FOR PERSONAL, FAMILY OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY THE
BORROWER’S RESIDENCE MUST BE IN WRITING WITH EXPRESS CONSIDERATION AND SIGNED BY
US TO BE ENFORCEABLE.  THE TERM “US” MEANS THE BANK.
 
NIKE, INC.
 
By:    _________________________________                                                          
Name: ________________________________                                                               
Title: _________________________________                                                               


                                   


 



A-2-1
 


 
 

--------------------------------------------------------------------------------

 

SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL
TO
NOTE (COMPETITIVE BID LOANS) OF NIKE, INC.




 
 
Date
 
 
Borrower
Principal
Amount of
  Loan
Maturity
of Interest
  Period
Principal
Amount
  Paid   
 
Unpaid
Balance
                       


A-2-2


 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
COMPETITIVE BID QUOTE REQUEST
(Section 2.3.2)
 
                   , 201_
 
 
To:
Bank of America, N.A.,

 
  as Administrative Agent (the “Administrative Agent”)

 
From:             NIKE, Inc. (“Borrower”)
 
 
Re:
Credit Agreement (as extended, renewed, amended or restated from time to time,
the “Agreement”) dated as of November 1, 2011, among the Borrower, Bank of
America, N.A., as Administrative Agent, and the Banks and other Persons party
thereto

 
Borrower hereby gives notice pursuant to Section 2.3.2 of the Agreement that it
requests Competitive Bid Quotes offering to make Competitive Bid Loans as
follows:
 
Borrowing Date:  , 201_
 
Principal Amount1                                               Interest Period2
 
$____________                                                          ____________
 
Such Competitive Bid Quotes should offer [a Eurodollar Bid Rate] [an Absolute
Rate].
 
Upon acceptance by the undersigned of any or all of the Competitive Bid Advances
offered by Banks in response to this request, the undersigned shall be deemed to
affirm as of such date the representations and warranties made in the Agreement
to the extent specified in Article IV thereof.  Capitalized terms used herein
have the meanings assigned to them in the Agreement.


   NIKE, INC.
                     
By:    _________________________________                                                          
  
Name: ________________________________                                                               
  
Title: _________________________________                                                               




--------------------------------------------------------------------------------

 
1
Amount must be at least $5,000,000 and an integral multiple of $1,000,000.

 
2
One, two, three or six months (Eurodollar Auction) or at least 7 and up to 183
days (Absolute Rate Auction), subject to the provisions of the definitions of
Eurodollar Interest Period and Absolute Rate Interest Period.  The Interest
Period may not end after the Termination Date.


B-1

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
INVITATION FOR COMPETITIVE BID QUOTES
(Section 2.3.3)
 
                   , 201_
 
To:           [Name of Bank]
 
 
Re:
Invitation for Competitive Bid Quotes to

 
NIKE, Inc. (the “Borrower”)

 
Pursuant to Section 2.3.3 of the Credit Agreement dated as of November 1, 2011,
(as extended, renewed, amended or restated from time to time, the “Agreement”)
among the Borrower, the Banks and other Persons party thereto, and the
undersigned, as Administrative Agent, we are pleased on behalf of the Borrower
to invite you to submit Competitive Bid Quotes offering to make Competitive Bid
Loans to the Borrower as follows:
 
Borrowing Date:  , 201_
 
Principal Amount                                           Interest Period
 
$____________                                           ____________
 
           Such Competitive Bid Quotes should offer [a Competitive Bid Margin]
[an Absolute Rate].  Your Competitive Bid Quote must comply with Section 2.3.4
of the Agreement and the foregoing terms on which the Competitive Bid Quote
Request was made.  Capitalized terms used herein have the meanings assigned to
them in the Agreement.
 
Please respond to this invitation by no later than 9:00 a.m. San Francisco time
on _______, 201__.
 
 
BANK OF AMERICA, N.A.,

 
as Administrative Agent

 
By:
  ____________________________________                                                               
       Authorized Officer

C-1


 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
COMPETITIVE BID QUOTE
(Section 2.3.4)
 
                   , 201_
 
 
To:
Bank of America, N.A., as Administrative Agent

Attn:    _______________
 
Re:           Competitive Bid Quote to NIKE, Inc. (the “Borrower”)
 
In response to your invitation on behalf of the Borrower dated ___________,
201__, we hereby make the following Competitive Bid quote pursuant to Section
2.3.4 of the Credit Agreement hereinafter referred to and on the following
terms:
 
 
1.
Quoting Bank:    _______________

 
 
2.
Person to contact at Quoting Bank:    _______________

 
 
3.
Borrowing Date:  _________, 201 1

 
 
4.
We hereby offer to make Competitive Bid Loans in the following principal
amounts, for the following Interest Periods and at the following rates:



Principal
Amount2
Interest
Period3
[Competitive
Bid Margin4]
[Absolute
Rate5]
Minimum or
Maximum Amount6
     $
     
 
                   




--------------------------------------------------------------------------------

 



 
 1 As specified in the related Invitation.
 
    2Principal amount bid for each Interest Period may not exceed principal
amount requested.  Bids must be made for at least $5,000,000 and an integral
multiple of $1,000,000.
 
    3One, two, three or six months or at least 7 and up to 183 days, as
specified in the related Invitation.  The Interest Period may not end after the
Termination Date.
 
    4Competitive Bid Margin over or under the Eurodollar Base Rate determined
for the applicable Interest Period.  Specify percentage (rounded to the nearest
1/1000 of 1%) and specify whether “PLUS” or “MINUS.”
 
    5Specify rate of interest per annum (rounded to the nearest 1/1000 of 1%).
 
    6Specify minimum or maximum amount which the Borrower may accept (see
Section 2.3.4(b)(iv)).
 

D-1


 
 

--------------------------------------------------------------------------------

 

We understand and agree that the offer(s) set forth above, subject to the
satisfaction of the applicable conditions set forth in the Credit Agreement,
dated as of November 1, 2011 (as extended, renewed, amended or restated from
time to time), among the Borrower, the Banks and other Persons listed on the
signature pages thereof, and yourselves, as Administrative Agent, irrevocably
obligates us to make Competitive Bid Loans for which any offer(s) are accepted,
in whole or in part.
 
OREGON LEGAL NOTICE.  UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND
COMMITMENTS MADE BY US CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE
NOT FOR PERSONAL, FAMILY OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY THE
BORROWER’S RESIDENCE MUST BE IN WRITING WITH EXPRESS CONSIDERATION AND SIGNED BY
US TO BE ENFORCEABLE.  THE TERM “US” MEANS THE QUOTING BANK.
 
Very truly yours,
 
[NAME OF BANK]
 
Dated: _____________,
201_                                           By: ______________________________________                                                     
Authorized Officer

D-2
 


 
 

--------------------------------------------------------------------------------

 

EXHIBIT E
 
FORM OF
 
BORROWER COUNSEL OPINION
 
November 1, 2011


To the Administrative Agent and Banks who are parties to the
Credit Agreement described below:


Re:           Opinion of Counsel


Ladies and Gentlemen:


I am the Global Governance Counsel for NIKE, Inc., an Oregon corporation (the
“Borrower”).  In that capacity, I provide this Opinion Letter in connection with
the Credit Agreement dated as of even date herewith among the Borrower, Bank of
America, N.A., as Administrative Agent, and the Banks named therein, providing
for loans in an aggregate principal amount not exceeding $1,000,000,000 at any
one time outstanding, and the Ratable Notes and Competitive Bid Notes executed
in connection therewith (collectively, the “Agreement”).  Capitalized terms used
in this Opinion Letter are defined as set forth in the Agreement or the Accord
(see below).


This Opinion Letter is governed by, and shall be interpreted in accordance with,
the Legal Opinion Accord (the “Accord”) of the ABA Section of Business Law
(1991).  As a consequence, it is subject to a number of qualifications,
exceptions, definitions, limitations on coverage and other limitations, all as
more particularly described in the Accord, and this Opinion Letter should be
read in conjunction therewith.  The Law covered by the opinions expressed herein
is limited to the Federal Laws of the United States and the Law of the State of
Oregon.  This Opinion Letter is limited to matters about which I possess Actual
Knowledge.


Based on and subject to the foregoing, I am of the opinion that:


1.           The Agreement is enforceable against the Borrower.


2.           Execution and delivery by the Borrower of, and performance of its
agreements in, the Agreement do not (i) violate its Constituent Documents, (ii)
breach or result in a default under any existing obligation of the Borrower, or
result in or require the creation or imposition of any Lien, under any contract
filed by the Borrower with the U.S. Securities and Exchange Commission, or (iii)
breach or otherwise violate any existing obligation of the Borrower under any
Court Order.


3.           Execution and delivery by the Borrower of, and performance by the
Borrower of its agreements in, the Agreement do not violate applicable
provisions of statutory law or regulation.
 
E-1

 
 

--------------------------------------------------------------------------------

 
4.           There are no actions or proceedings against the Borrower or any of
its Subsidiaries pending, or overtly threatened in writing, before any court,
governmental agency or arbitrator which (a) seek to affect the enforceability of
the Agreement, or (b) would result in a material adverse effect on the business
or financial condition of the Borrower.


5.           The Borrower is not, and is not required to be, registered as an
“investment company” under the Investment Company Act of 1940.


The General Qualifications apply to the opinions set forth in paragraphs 1 and 3
above and the Other Common Qualifications apply to all of the opinions set forth
above.  This Opinion Letter may be relied upon only by you and your assignees
and the Banks in connection with the Transaction and may not, without our prior
written consent, be used or relied upon by you or any other person for any
purpose whatsoever, except to the extent authorized in the Accord.


Very truly yours,

















E-2
 


 
 

--------------------------------------------------------------------------------

 
EXHIBIT F
 
RATABLE BORROWING NOTICE
 
Date: ______________, 201_
 
To:
Bank of America, N.A., as Administrative Agent for the Banks parties to the
Credit Agreement dated as of November 1, 2011 (as extended, renewed, amended or
restated from time to time, the “Credit Agreement”) among NIKE, Inc., the Banks
and other Persons party thereto, and Bank of America, N.A., as Administrative
Agent

 
Ladies and Gentlemen:
 
The undersigned, NIKE, Inc. (the “Borrower”), refers to the Credit Agreement,
the terms defined therein being used herein as therein defined, and hereby gives
you notice irrevocably, pursuant to Section 2.2.3 of the Credit Agreement, of
the Ratable Advance specified below:
 
(i)
The Business Day of the proposed Ratable Advance is  , 201_.

 
(ii)
The aggregate amount of the proposed Ratable Advance is $ .

 
 
(iii)
The Advance shall be a [Eurodollar Ratable Advance] [Floating Rate Advance].

 
 
[(iv)
The duration of the Interest Period of the Eurodollar Ratable Advance shall be
___ month[s].]

 
The undersigned hereby certifies that the following statements are true on the
date hereof and will be true on the date of the proposed Ratable Advance, before
and after giving effect thereto and to the application of the proceeds
therefrom.
 
 
(a)
the representations and warranties contained in Article V of the Credit
Agreement are true and correct as though made on and as of such date except for
changes in the Schedules hereto reflecting transactions permitted by this
Agreement;

 
 
(b)
no Default or Unmatured Default has occurred and is continuing, or would result
from such proposed Ratable Advance; and

 
 
(c)
The proposed Ratable Advance will not cause the aggregate principal amount of
all outstanding Loans to exceed the combined Commitments of the Banks.


F-1
 


 
 

--------------------------------------------------------------------------------

 

 
                NIKE, Inc.

                     By:    _________________________________                                                          
                      Name: ________________________________                                                               
                          Title: _________________________________                                                               


F-2

 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT G
NOTICE OF CONVERSION/CONTINUATION
 
Date: _____________, 201_
 
To:
Bank of America, N.A. as Administrative Agent for the Banks parties to the
Credit Agreement dated as of November 1, 2011 (as extended, renewed, amended or
restated from time to time, the “Credit Agreement”) among NIKE, Inc., the Banks
and other Persons party thereto, and Bank of America, N.A., as Administrative
Agent

 
Ladies and Gentlemen:
 
The undersigned, NIKE, Inc. (the “Borrower”), refers to the Credit Agreement,
the terms defined therein being used herein as therein defined, and hereby gives
you notice irrevocably, pursuant to Section 2.2.4. of the Credit Agreement, of
the [conversion] [continuation] of the Ratable Advance specified below:
 
 
(i)
The Business Day of the proposed Conversion/Continuation Date is  , 201_.

 
 
(ii)
The aggregate amount of the Advance to be [converted] [continued] is $ .

 
 
(iii)
The Advance shall be [converted into] [continued as] a [Eurodollar Ratable
Advance] [Floating Rate Advance].

 
 
[(iv)
The duration of the Interest Period of the Eurodollar Ratable Advance included
in the [conversion] [continuation] shall be   month[s].]
 

                         NIKE, INC.
                         By:    _________________________________                                                          
Name: ________________________________                                                               
Title: _________________________________                                                               


G-1


 
 

--------------------------------------------------------------------------------

 
EXHIBIT H
COMPLIANCE CERTIFICATE
 


To:
The Banks parties to the

 
Credit Agreement Described Below

 
This Compliance Certificate is furnished pursuant to that certain Credit
Agreement dated as of November 1, 2011, among NIKE, Inc., the Banks and other
Persons party thereto, and Bank of America, N.A., as Administrative Agent for
the Banks (as extended, renewed, amended or restated from time to time, the
“Agreement”).  Unless otherwise defined herein, the terms used in this
Compliance Certificate have the meanings ascribed thereto in the Agreement.
 
THE UNDERSIGNED HEREBY CERTIFIES THAT:
 
1.           I am the duly appointed Chief Financial Officer of the Borrower;
 
2.           I have reviewed the terms of the Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements;
 
3.           The examinations described in Paragraph 2 above did not disclose,
and I have no knowledge of, the existence of any condition or event which
constitutes a Default or Unmatured Default during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Certificate, except as set forth below; and
 
4.           Schedule I attached hereto sets forth financial data and
computations evidencing the Borrower’s compliance with certain covenants of the
Agreement, all of which data and computations are true, complete and correct.
 
Described below are the exceptions, if any, to Paragraph 3 above by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:
 


 


 



H-1

 
 
 

--------------------------------------------------------------------------------

 

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this   day of          __ , 201 .
 
By:   ______________________________                                        
Name:_____________________________

H-2


 
 

--------------------------------------------------------------------------------

 

SCHEDULE “I” TO COMPLIANCE CERTIFICATE
 
Schedule of Compliance as of __ , 201__, with
Provisions of Sections 6.12, 6.15(i), 6.15(j) and 6.17 of
the Agreement



   
Maximum Permitted
Actual
I.
 
Section 6.12:
Aggregate book value of the assets disposed of by the Borrower and its
Subsidiaries during the past twelve months pursuant to Section 6.12(ii)
                   $ _________________                     
                   (See attached worksheet)
$_________
       
II.
Section 6.15(i):
Aggregate amount of Indebtedness secured by Liens, not otherwise permitted under
Section 6.15, on property other than accounts receivable and inventory
$100,000,000
$_________
         
Section 6.15(j)(i):
Aggregate amount of obligations of the Borrower subject to Liens filed in
connection with the construction of, and additions to, (i) the Borrower’s
headquarters in Beaverton, Oregon
$100,000,000
$_________
 
Section 6.15(j)(ii):
Aggregate amount of obligations of the Borrower subject to Liens filed in
connection with the construction of, and additions to, (ii) the corporate
headquarters in Shanghai, China of the Borrower’s Subsidiary
$100,000,000
$_________
       
III.
Section 6.17:  Capitalization Ratio (Indebtedness to the sum of (x) Indebtedness
and (y) net worth)
 
0.60 to 1.00
 
____ to 1.00


H-3

 
 
 

--------------------------------------------------------------------------------

 

NIKE, Inc.
Compliance Certificate - Covenants Worksheet
Page 2
 
I.           Section 6.12:
Sale of Assets:
 
A.   Amount Permitted
 
Consolidated Assets (at book value)
as of  ,
201 :                                                                                                                  $          
                                   x        0.20
 
 
Amount permitted during period beginning

         _________ and ending  :
$          

 
B.
Disposals of Fixed Assets

 
(per Statement of Cash Flows)

during period beginning
and ending  :
$          

 
(A) must be greater than/equal to (B)
 
In Compliance?
(Yes or No)
 

H-4
 


 
 

--------------------------------------------------------------------------------

 

NIKE, Inc.
Compliance Certificate - Covenants Worksheet
Page 3
 
II.           Section 6.15:
Liens:
 
A.
Aggregate amount of Indebtedness secured by Liens

permitted under Section 6.15(i) of the Agreement:
$___________

 
B.
Maximum amount permitted under Section 6.15(i):
$  100,000,000

 
C.
Aggregate amount of obligations of the Borrower subject to

 
Liens filed in connection with the construction of, and additions

to, (i) the Borrower’s headquarters in Beaverton, Oregon:
$___________

 
D.
Maximum amount permitted under Section 6.15(j)(i):
$  100,000,000

 
E.
Aggregate amount of obligations of the Borrower subject to

 
Liens filed in connection with the construction of, and additions

 
to, (ii) the corporate headquarters Shanghai, China of the Borrower’s

Subsidiary:
$___________



F.
Maximum amount permitted under Section 6.15(j)(ii):
$  100,000,000

 
(A) must be less than/equal to (B); (C) must be less than/equal to (D); (E) must
be less than/equal to (F)
 
In Compliance?
(Yes or No)
 


III.           Section 6.17
Capitalization Ratio:
 
A.           Indebtedness                                                                           $  ____________________                              
 
B.           Net
Worth                                                                             $  ____________________                              
 
C.
INDEBTEDNESS/ INDEBTEDNESS plus

 
NET WORTH (A/A+B)
:1.00
   

 
Maximum Ratio Permitted
0.60:1.00

 
 
In Compliance?

 
(Yes or No)


H-5

 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT I
 
ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not
joint.]4  Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified below (the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee.  The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a Bank][their
respective capacities as Banks] under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of [the Assignor][the respective Assignors] under the
respective facilities identified below and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of [the Assignor (in its capacity as a Bank)][the respective Assignors (in
their respective capacities as Banks)] against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
[the][an] “Assigned Interest”).  Each such sale and assignment is without
recourse to [the][any]
 
 

--------------------------------------------------------------------------------



1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.
 
 2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.
 
3 Select as appropriate.
 
 4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.


 


 

 
 

--------------------------------------------------------------------------------

 

 
I-1
 
 
 
 

--------------------------------------------------------------------------------

Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.
 
 
1.           Assignor[s]:            ______________________________


______________________________


2.
Assignee[s]:
______________________________



 
        _______________________________

 
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Bank]]



3.           Borrower:                      NIKE, INC.


4.
Administrative Agent: BANK OF AMERICA, N.A., as the administrative agent under
the Credit Agreement



5.
Credit Agreement:
Credit Agreement, dated as of November 1, 2011, among the Borrower, the
financial institutions from time to time party thereto as lenders and/or agents,
and Bank of America, N.A., as Administrative Agent



6.           Assigned Interest[s]:5


Assignor[s]6
Assignee[s]7
Aggregate
Amount of
Commitment/Loans
for all Banks8
Amount of
Commitment/Loans
Assigned
Percentage
Assigned of
Commitment/
Loans9
CUSIP
 Number
               
$________________
$_________
____________%
     
$________________
$_________
____________%
     
$________________
$_________
____________%
 

 
[7.           Trade Date:                      __________________]10
Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
 
 

--------------------------------------------------------------------------------

 
5 The reference to “Loans” in the table should be used only if the Credit
Agreement provides for Term Loans.
 
6 List each Assignor, as appropriate.
 
7 List each Assignee, as appropriate.
 
8 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.
 
9 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Banks thereunder.
 
10 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.
 
I-2
 
 
 

--------------------------------------------------------------------------------

 
 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 
ASSIGNOR
[NAME OF ASSIGNOR]


By: _____________________________
Title:


ASSIGNEE
[NAME OF ASSIGNEE]


By: _____________________________
Title:
[Consented to and]11 Accepted:


BANK OF AMERICA, N.A., as
  Administrative Agent


By: _________________________________
      Title:


[Consented to:]12


NIKE, INC., as Borrower


By: _________________________________
      Title:
 
 

--------------------------------------------------------------------------------

 
 
11 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.
 
12 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.


  
 
I-3


 
 

--------------------------------------------------------------------------------

 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION


NIKE CREDIT AGREEMENT


STANDARD TERMS AND CONDITIONS FOR


ASSIGNMENT AND ASSUMPTION


1.         Representations and Warranties.


1.1.         Assignor.  [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][[the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and (b)
assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.


1.2.         Assignee.  [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Bank under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under Section
13.1(b)(iii), (v) and (vi) of the Credit Agreement (subject to such consents, if
any, as may be required under Section 13.1(b)(iii) of the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Bank thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Bank thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.1 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Bank and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a foreign Bank, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Bank, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Bank.
 
I-4

 
 

--------------------------------------------------------------------------------

 
2.         Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.


3.           General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of Oregon.
 

I-5


 



 
 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1
 
SUBSIDIARIES OF THE BORROWER
 
Entity Name
Jurisdiction of Formation
Air Max Limited
Bermuda
All Star C.V.
Netherlands
American NIKE S.L.
Spain
BRS NIKE Taiwan, Inc.
Taiwan
Cole Haan
Maine
Cole Haan Company Store
Maine
Cole Haan Hong Kong Limited
Hong Kong
Cole Haan Japan, Inc.
Japan
Converse (Asia Pacific) Limited
Hong Kong
Converse Canada Corp.
Canada
Converse Canada Holding B.V.
Netherlands
Converse Europe Limited
United Kingdom
Converse Footwear Technical Service (Zhongshan) Co., Ltd.
People's Republic of China
Converse Holdings LLC
Delaware
Converse Hong Kong Holding Company Limited
Hong Kong
Converse Hong Kong Limited
Hong Kong
Converse Inc.
Delaware
Converse Netherlands B.V.
Netherlands
Converse Sporting Goods (China) Co., Ltd.
People's Republic of China
Converse Trading Company B.V.
Netherlands
Exeter Brands Group LLC
Oregon
Exeter Hong Kong Limited
Hong Kong
French Football Merchandising S.A.S.
France
Futbol Club Barcelona, S.L.
Spain
Hurley 999, S.L.
Spain
Hurley Australia Pty Ltd
Australia
Hurley International Holding B.V.
Netherlands
Hurley International LLC
Oregon
Juventus Merchandising S.r.l.
Italy
Manchester United Merchandising Limited
United Kingdom
NIKE 360 Holding B.V.
Netherlands
NIKE Argentina Srl
Argentina
NIKE Asia Holding B.V.
Netherlands
NIKE Australia Holding B.V.
Netherlands
NIKE AUSTRALIA PTY. LTD.
Australia
NIKE CA LLC
Delaware
NIKE Canada Corp.
Canada
NIKE Canada Holding B.V.
Netherlands
NIKE Chile B.V.
Netherlands
NIKE China Holding HK Limited
Hong Kong
NIKE Cortez
Bermuda
NIKE CR Ltd.
Croatia
NIKE Czech s.r.o.
Czech Republic
NIKE de Chile Ltda.
Chile
NIKE de Mexico S de R.L. de C.V.
Mexico
NIKE Denmark ApS
Denmark
NIKE Deutschland GmbH
Germany
NIKE do Brasil Comercio e Participacoes Ltda.
Brazil
NIKE Dunk Holding B.V.
Netherlands
NIKE Europe Holding B.V.
Netherlands
NIKE European Operations Netherlands B.V.
Netherlands
NIKE Finance Ltd.
Bermuda
NIKE Finland OY
Finland
NIKE Flight
Bermuda
NIKE France S.A.S.
France
NIKE Galaxy Holding B.V.
Netherlands
NIKE Glide C.V.
Netherlands
NIKE Global Holding B.V.
Netherlands
NIKE GLOBAL SERVICES PTE. LTD.
Singapore
NIKE GLOBAL TRADING PTE. LTD.
Singapore
NIKE GmbH
Austria
NIKE Group Holding B.V.
Netherlands
NIKE Hellas EPE
Greece
NIKE Holding, LLC
Delaware
NIKE Hong Kong Limited
Hong Kong
NIKE Huarache
Bermuda
NIKE Hungary LLC
Hungary
NIKE Ignite, LLC
Delaware
NIKE IHM, Inc.
Missouri
NIKE India Holding B.V.
Netherlands
NIKE India Private Limited
India
NIKE International Holding B.V.
Netherlands
NIKE International Holding, Inc.
Delaware
NIKE International LLC
Delaware
NIKE International Ltd.
Bermuda
NIKE Israel Ltd.
Israel
NIKE Italy S.R.L.
Italy
NIKE Japan Corp.
Japan
NIKE Japan Group LLC
Japan
NIKE Jump Ltd.
Bermuda
NIKE Korea LLC
Korea
NIKE Laser Holding B.V.
Netherlands
NIKE Lavadome
Bermuda
NIKE Licenciamentos do Brasil, Ltda.
Brazil
NIKE Logistics Yugen Kaisha
Japan
NIKE Max LLC
Delaware
NIKE Mexico Holdings, LLC
Delaware
NIKE New Zealand Company
New Zealand
NIKE Norway AS
Norway
NIKE NZ Holding B.V.
Netherlands
NIKE Offshore Holding B.V.
Netherlands
NIKE Pegasus
Bermuda
NIKE Philippines, Inc.
Philippines
NIKE Poland Sp.zo.o
Poland
NIKE Retail B.V.
Netherlands
NIKE Retail Hellas Ltd.
Greece
NIKE Retail LLC
Russia
NIKE Retail Poland sp. z o. o.
Poland
NIKE Retail Services, Inc.
Oregon
NIKE Retail Turkey
Turkey
NIKE Russia LLC
Russia
NIKE SALES (MALAYSIA) SDN. BHD.
Malaysia
NIKE Servicios de Mexico S. de R.L. de C.V.
Mexico
NIKE SINGAPORE PTE LTD
Singapore
 NIKE Slovakia s.r.o.
Slovakia
NIKE Sourcing India Private Limited
India
NIKE Sourcing (Guangzhou) Co., Ltd.
China
NIKE South Africa (Proprietary) Limited
South Africa
NIKE South Africa Holdings LLC
Delaware
NIKE Sphere C.V.
Netherlands
NIKE Sports (China) Company, Ltd.
People's Republic of China
NIKE Sports Korea Co., Ltd.
South Korea
NIKE Suzhou Holding HK Limited
Hong Kong
NIKE (Suzhou) Sports Company, Ltd.
People's Republic of China
NIKE Sweden AB
Sweden
NIKE (Switzerland) GmbH
Switzerland
NIKE Tailwind
Bermuda
NIKE (Thailand) Limited
Thailand
NIKE TN, Inc.
Oregon
NIKE Trading Company B.V.
Netherlands
NIKE UK Holding B.V.
Netherlands
NIKE (UK) Limited
United Kingdom
NIKE USA, Inc.
Oregon
NIKE Vapor Ltd.
United Kingdom
NIKE Victory Cooperatief U.A.
Netherlands
NIKE Vietnam Limited Liability Company
Vietnam
NIKE Vision, Timing and Techlab, LP
Texas
NIKE Vomero Cooperatief U.A.
Netherlands
NIKE Waffle
Bermuda
NIKE Wholesale LLC
Slovenia
NIKE Zoom LLC
Delaware
Noël Soccer
France
PMG International Limited
United Kingdom
PT Hurley Indonesia
Indonesia
PT NIKE Indonesia
Indonesia
Savier, Inc.
Oregon
Triax Insurance, Inc.
Hawaii
Twin Dragons Global Limited
Hong Kong
Twin Dragons Holding B.V.
Netherlands
Umbro Asia Sourcing Limited
Hong Kong
Umbro Corp.
Delaware
Umbro Europe B.V.
Netherlands
Umbro Finance Limited
United Kingdom
Umbro France
France
Umbro Hong Kong Limited
Hong Kong
Umbro International Holdings Limited
United Kingdom
Umbro International JV
Delaware
Umbro International Limited
United Kingdom
Umbro JV Limited
United Kingdom
Umbro Licensing Limited
United Kingdom
Umbro Ltd.
United Kingdom
Umbro Schweiz Limited
United Kingdom
Umbro Sports Commercial Shanghai Company Ltd.
People's Republic of China
Umbro Sportwear Limited
United Kingdom
Umbro Worldwide Limited
United Kingdom
Umbro.com
United Kingdom
Yugen Kaisha Hurley Japan
Japan





 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2
 
LIENS
 
None.
 


 


 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3
 
COMMITMENTS AND PRO RATA SHARES
 
Bank
 
Commitment
 
Pro Rata Share
Bank of America, N.A.
 
$
125,000,000.00
 
12.500000000%
Citibank, N.A.
   
125,000,000.00
 
12.500000000%
Deutsche Bank AG New York Branch
   
90,000,000.00
 
9.000000000%
HSBC Bank USA, N.A.
   
90,000,000.00
 
9.000000000%
JPMorgan Chase Bank, N.A.
   
90,000,000.00
 
9.000000000%
Goldman Sachs Bank USA
   
65,000,000.00
 
6.500000000%
Royal Bank of Canada
   
65,000,000.00
 
6.500000000%
The Northern Trust Company
   
65,000,000.00
 
6.500000000%
Wells Fargo Bank, National Association
   
65,000,000.00
 
6.500000000%
ING Bank N.V. Dublin Branch
   
60,000,000.00
 
6.000000000%
Bank of China
   
40,000,000.00
 
4.000000000%
Barclays Bank plc
   
40,000,000.00
 
4.000000000%
Credit Agricole Corporate and Investment Bank
   
40,000,000.00
 
4.000000000%
The Royal Bank of Scotland plc
   
40,000,000.00
 
4.000000000%
Total
 
$
 1,000,000,000.00
 
100.000000000%



 


 





 
 

--------------------------------------------------------------------------------

 

SCHEDULE 4
 
EURODOLLAR AND DOMESTIC LENDING OFFICES
 
BANK OF AMERICA, N.A.
 
Eurodollar and Domestic Lending Office:
 
Bank of America, N.A.
540 W. Madison Street
Mail Code: IL4-540-23-09
Chicago, Illinois  60661
Attention:                                  J. Casey Cosgrove, Director
Telephone:                                  312-828-3092
Facsimile:                                  415-503-5113
Email:                  casey.cosgrove@baml.com
 
Send Borrowing Notices and Competitive Bid Quotes to:
 
Bank of America, N.A.
Credit Services
2001 Clayton Road, Building B
Mail Code: CA4-702-02-25
Concord, California  94520-2405
Attention:                   Kendra N. McWhite
Telephone:                                  925-675-8365
Facsimile:                  888-985-9252
Email:                  kendra.n.mcwhite@baml.com
 
 
Administrative Agent’s Office:
 
Bank of America, N.A.
Credit Services
2001 Clayton Road, Building B
Mail Code: CA4-702-02-25
Concord, California  94520-2405
Attention:                   Kendra N. McWhite
Telephone:                                  925-675-8365
Facsimile:                  888-985-9252
Email:                  kendra.n.mcwhite@baml.com
 
 


 

 
 

--------------------------------------------------------------------------------

 

 
Other Notices:
 
Bank of America, N.A.
1455 Market Street
Mail Code: CA5-701-05-19
San Francisco, California  94103-1399
Attention:                                  Robert J. Rittelmeyer, Vice
President
Telephone:                                  415-436-2616
Facsimile:                                  415-503-5099
Email:                  robert.j.rittelmeyer@baml.com


 


 


CITIBANK, N.A.
 
Eurodollar and Domestic Lending Office:
 
388 Greenwich Street, 23rd Floor
New York, New York 10013
Attention:                  Robert Kane
Telephone:  212-816-8133
Facsimile:   646-291-1770
Email:                  robert.j.kane@citi.com
 
Send Competitive Bid Quotes to:
 
388 Greenwich Street, 23rd Floor
New York, New York 10013
Attention:                  Robert Kane
Telephone:  212-816-8133
Facsimile:   646-291-1770
Email:                  robert.j.kane@citi.com

 
 

--------------------------------------------------------------------------------

 

DEUTSCHE BANK AG NEW YORK BRANCH
 
Eurodollar and Domestic Lending Office:
 
5022 Gate Parkway, Suite 100
Jacksonville, Florida  32256
Attention:                  Lee Joyner
Telephone:  904-527-6438
Facsimile:                                  866-240-3622
Email:                  loan.admin-NY@db.com
 
Send Competitive Bid Quotes to:
 
5022 Gate Parkway, Suite 100
Jacksonville, Florida  32256
Attention:                  Lee Joyner
Telephone:  904-527-6438
Facsimile:                                  866-240-3622
Email:                  loan.admin-NY@db.com








HSBC BANK USA, NATIONAL ASSOCIATION
 
Eurodollar and Domestic Lending Office:
 
452 Fifth Avenue
New York, New York 10018
Attention:                  Thomas Foley
Telephone:  212-525-4068
Facsimile:                                  212-525-2469
Email:                  thomas.a.foley@us.hsbc.com
 
Send Competitive Bid Quotes to:
 
452 Fifth Avenue
New York, New York 10018
Attention:                  Thomas Foley
Telephone:  212-525-4068
Facsimile:                                  212-525-2469
Email:                  thomas.a.foley@us.hsbc.com

 
 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.
 
Eurodollar and Domestic Lending Office:
 
270 Park Avenue, 4th Floor
New York, New York 10017-2014
Attention:                  James Ballentine
Telephone:  212-270-1334
Facsimile:                                  212-270-6017
Email:                  _____
 
Send Competitive Bid Quotes to:
 
270 Park Avenue, 4th Floor
New York, New York 10017-2014
Attention:                  James Ballentine
Telephone:  212-270-1334
Facsimile:                                  212-270-6017
Email:                  _____








GOLDMAN SACHS BANK USA
 
Eurodollar and Domestic Lending Office:
 
200 West Street
New York, New York 10282
Attention:                  Operations
Telephone:  212-902-1099
Facsimile:                                  917-977-3966
Email:                  gs-sbd-admin-contacts@ny.email.gs.com
 
Send Competitive Bid Quotes to:
 
200 West Street
New York, New York 10282
Attention:                  Operations
Telephone:  212-902-1099
Facsimile:                                  917-977-3966
Email:                  gs-sbd-admin-contacts@ny.email.gs.com

 
 

--------------------------------------------------------------------------------

 

ROYAL BANK OF CANADA
 
Eurodollar and Domestic Lending Office:
 
Loans Administration
3 World Financial Center
New York, New York 10281-8098
Attention:                  Peter Ohonsi
Telephone:  416-974-1045
Facsimile:                                  212-428-2372
Email:                  peter.ohonsi@rbc.com
 
Send Competitive Bid Quotes to:
 
Loans Administration
3 World Financial Center
New York, New York 10281-8098
Attention:                  Peter Ohonsi
Telephone:  416-974-1045
Facsimile:                                  212-428-2372
Email:                  peter.ohonsi@rbc.com








THE NORTHERN TRUST COMPANY
 
Eurodollar and Domestic Lending Office:
 
50 S. LaSalle Street
Chicago, Illinois  60603
Attention:                  Joseph Ferdinand
Telephone:    630-276-5056
Facsimile:     312-630-1566
 
Send Competitive Bid Quotes to:
 
50 S. LaSalle Street
Chicago, Illinois  60603
Attention:                  Sharon Bailey
Telephone:  312-444-7668
Facsimile:                                  312-935-5501
Email:                  SAB1@ntrs.com





 
 

--------------------------------------------------------------------------------

 

WELLS FARGO BANK, NATIONAL ASSOCIATION
 
Eurodollar and Domestic Lending Office:
 
1700 Lincoln Street, 5th Floor
Denver, Colorado  80203
Attention:                  Vince Winston
Telephone:  303-863-5126
Facsimile:                                  303-863-2729
Email:                  denlclnsvmembersyndication@wellsfargo.com
 
Send Competitive Bid Quotes to:
 
1700 Lincoln Street, 5th Floor
Denver, Colorado  80203
Attention:                  Vince Winston
Telephone:  303-863-5126
Facsimile:                                  303-863-2729
Email:                  denlclnsvmembersyndication@wellsfargo.com








ING BANK N.V. DUBLIN BRANCH
 
Eurodollar and Domestic Lending Office:
 
Block 4, Dundrum Town Centre
Sandyford Road, Dublin 16, Ireland
Attention:                  Alan Maher
Telephone:  00353-1-638-4008
Facsimile:                                  00353-1-638-4060
Email:                  loansadmin@ie.ing.com
 
Send Competitive Bid Quotes to:
 
Block 4, Dundrum Town Centre
Sandyford Road, Dublin 16, Ireland
Attention:                  Alan Maher
Telephone:  00353-1-638-4008
Facsimile:                                  00353-1-638-4060
Email:                  loansadmin@ie.ing.com

 
 

--------------------------------------------------------------------------------

 

BANK OF CHINA
 
Eurodollar and Domestic Lending Office:
 
Bank of China, New York Branch
410 Madison Avenue
New York, New York 10017
Attention:                  Wenzhen Zhang
Telephone:  212-935-3101; Ext. 359
Facsimile:                                  212-371-4185
Email:                  synloanadmin.nyb@bocusa.com
 
Send Competitive Bid Quotes to:
 
Bank of China, New York Branch
410 Madison Avenue
New York, New York 10017
Attention:                  Wenzhen Zhang
Telephone:  212-935-3101; Ext. 359
Facsimile:                                  212-371-4185
Email:                  synloanadmin.nyb@bocusa.com








BARCLAYS BANK PLC
 
Eurodollar and Domestic Lending Office:
 
745 7th Avenue
New York, New York 10019
Attention:                  Nichole Conjares
Telephone:  212-526-3987
Facsimile:                                  212-526-5115
Email:                  nichole.conjares@barcap.com
 
Send Competitive Bid Quotes to:
 
745 7th Avenue
New York, New York 10019
Attention:                  Nichole Conjares
Telephone:  212-526-3987
Facsimile:                                  212-526-5115
Email:                  nichole.conjares@barcap.com

 
 

--------------------------------------------------------------------------------

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK
 
Eurodollar and Domestic Lending Office:
 
1301 Avenue of the Americas
New York, New York 10019
Attention:                  Jaikissoon Sanichar
Telephone:  732-590-7500
Facsimile:                                  917-849-5580
Email:                  jaikissoon.sanichar@ca-cib.com
 
Send Competitive Bid Quotes to:
 
1301 Avenue of the Americas
New York, New York 10019
Attention:                  Jaikissoon Sanichar
Telephone:  732-590-7500
Facsimile:                                  917-849-5580
Email:                  jaikissoon.sanichar@ca-cib.com








THE ROYAL BANK OF SCOTLAND PLC
 
Eurodollar and Domestic Lending Office:
 
600 Washington Boulevard
Stamford, Connecticut  06901
Attention:                  Rajesh Adhinarayanan
Telephone:  203-897-4431
Facsimile:                                  203-873-5019
Email:                  rajesh.adhinarayanan1@rbs.com
 
Send Competitive Bid Quotes to:
 
600 Washington Boulevard
Stamford, Connecticut  06901
Attention:                  Rajesh Adhinarayanan
Telephone:  203-897-4431
Facsimile:                                  203-873-5019
Email:                  rajesh.adhinarayanan1@rbs.com








 

 
 

--------------------------------------------------------------------------------

 
